Welcome
Ladies and gentlemen, before beginning our work, I would like to welcome the former European Ombudsman, Mr Söderman, who will be watching today's proceedings from the official gallery.
I would like to take this opportunity to thank him for the commitment, reliability and professionalism which he showed throughout the years when he was European Ombudsman. I am sure that the new Ombudsman, Mr Diamandouros, whom I also welcome heartily, will follow his example.
The next item is the report (A5-0229/2003) by the Earl of Stockton, on behalf of the Committee on Petitions, on the annual report on the activities of the European Ombudsman for the year 2002 [C5-0271/2003 - 2003/2068(INI)].
The European Ombudsman, Mr Diamandouros, has the floor.
Mr President, thank you for giving me the opportunity to address this House for the first time as European Ombudsman and to present the Ombudsman's Annual Report for 2002. The report covers the last full year in office of the first European Ombudsman, Mr Jacob Söderman, who is present today and who retired in March 2003. I would like to pay tribute to his many achievements on behalf of European citizens.
Foremost among Mr Söderman's achievements is the establishment of the European Ombudsman as an effective and well-known institution, promoting openness, accountability and good administration. Other important achievements include the Code of Good Administrative Behaviour approved by a resolution of this House in 2001, a procedural code for complainants under the Article 226 infringement procedure adopted by the Commission last year, and the abolition of age limits in recruitment to the institutions and bodies. As an observer at the convention that drafted the Charter of Fundamental Rights, Mr Söderman successfully proposed that the Charter should include the right to good administration. As an observer at the European Convention, he succeeded in ensuring that the draft Constitution properly mentions the Ombudsman, provides a legal basis for a law on good administration and informs citizens of their right to a remedy in national courts. He also gave me vital advice and support in the establishment of the Ombudsman institution in Greece. I will try to live up to the expectations generated by his achievements and to carry on his work by maintaining and further developing the capacity of the institution to serve all Union citizens as efficiently and effectively as possible.
The Annual Report for 2002 records the progress that has been made in handling complaints, promoting good administration and making the institution better known to citizens. In 2002, the total number of complaints rose to 2211, making it the first year in the history of the European Ombudsman that the total rose above 2000. The proportion of complaints sent through the website and e-mail continued to rise. About half of the complaints received in 2002 were sent this way. In addition, over 3700 electronic requests for information were received and answered.
The Ombudsman opened more inquiries in 2002 than ever before - 8% more than in 2001, including two own-initiative inquiries - and dealt with them more effectively. At the end of the year, I am happy to report, all but four inquiries had been closed within the one-year target. I am committed to maintaining and enhancing our service to citizens by using the resources as effectively as possible and, when needed, seeking a realistic additional level of resources.
The Ombudsman also needs the cooperation of other institutions to answer complaints rapidly, fully and correctly. The 2002 Report contains many examples of cases in which institutions and bodies took prompt action to settle the matter once a complaint was made, or responded positively to the Ombudsman's proposals and recommendations. The Ombudsman also worked hard in 2002 to increase public awareness of citizens' rights to complain - to complain in ways that made a difference. We produced a 'Guide for Citizens', published in 11 languages. We issued a press release every 10 days on average and there were numerous presentations of the Ombudsman's work at seminars and meetings in the Member States.
As a former national ombudsman I can testify that the European Ombudsman is certainly amongst the best-known ombudsman institutions in the world, and is probably the best known. For example, over 3000 websites now contain an active link to the European Ombudsman's site.
During 2002, the European Ombudsman also made essential preparations for the forthcoming enlargement of the Union and became one of the first EU institutions to reach out to citizens in the languages of the candidate countries, both on paper and electronically.
We are now intensifying preparations to manage the transition to handling complaints from 25 Member States as smoothly as possible. The preparations include recruitment of legal staff from the new Member States, as well as introduction of an improved computer database to assist in the management of complaints.
Ombudsman institutions exist in all ten of the states that will join the Union next year. They are now fully integrated into the network of cooperation between the European Ombudsman and the ombudsmen and similar bodies in the Member States. Cooperation through the network has been enhanced for all members, old and new. The online resources of the network now include, for example, a regular 'Ombudsman Daily News' service to members, and a lively internet forum for the exchange of information and ideas.
The main purpose of the European Ombudsman institution as I see it is to help strengthen the democratic life of the Union by promoting the rule of law, good administration and respect for human rights in the existing and future Members States of the European Union.
As well as reacting to the complaints that are received, the Ombudsman should also have a proactive role in promoting democratic values, empowering citizens and widening the choices available to them.
Building on what has already been achieved and making full use of the possibilities offered by new technologies, I intend to work closely with the network of national and regional ombudsmen to enhance the role of non-judicial remedies, to increase the institutional presence of the Ombudsman and to reach out to all European Union citizens, old and new, to inform them of their rights under Union law and how to exercise and defend those rights. The resolution adopted by this House yesterday in the Gil-Robles/Tsatsos report will greatly assist these efforts and I am very appreciative of that.
For the Constitution also to include a reference to the system of non-judicial remedies would be a real and visible achievement for citizens, who too often seem to be left on the sidelines of European integration. I commit myself to pursuing this goal vigorously.
I would like to thank Lord Stockton for his excellent report and the constructive proposals which it contains. I would also like to thank the Chairman of the Committee on Petitions, Mr Gemelli, for the encouragement and support which the committee has shown and continues to show for the work of the European Ombudsman. Since taking office, I have experienced the willingness of many Union institutions and bodies to cooperate with the Ombudsman. I would especially like to mention the positive approach shown by the President of this House, Mr Cox, and by the Commissioner responsible, Mrs de Palacio.
I look forward to continuing close cooperation with all the institutions and bodies in order both to enhance the quality of the European Union's administration and to reach out to citizens.
Finally, I would like to thank all the Members of this august House for their confidence and offer them my full cooperation in the often unrecognised work that they perform in helping citizens who have problems.
Mr President, 'top that!' is a saying in England. The Ombudsman has covered my report in as much detail as I could cover it. However, I have one or two points. It is a great pleasure to see the previous Ombudsman, Mr Söderman, in the official gallery. He was enormously helpful in the preparation of my report, as was his successor. Some of the recommendations that I make at the end under the subheading 'Where to from here?' were produced as a distillation of their wisdom, and perhaps my nerve.
It has been a remarkable achievement by the previous Ombudsman to have placed the role so firmly in the consciousness and on the map of administration. I am very pleased to learn that after repeated requests, both by the Committee on Petitions and others, that the Commission is now considering very seriously that it will sign up to the Code of Good Administrative Behaviour. Mr Diamandouros has already reported to me that speed seems to be gathering and that something might be achieved by 2005. He has no doubt been cracking the whip behind the Commission very hard indeed.
There are, however, one or two other points I would like to endorse. The investigative role of the Ombudsman in conjunction with Parliament is very important. There are frequently issues which emerge not only from a complaint or, in some cases, from a petition to the Petitions Committee, but there are more general points which need to be looked at. I would welcome an extension of the powers of the Ombudsman and an extension of cooperation, not just with the Petitions Committee, but with other areas of the European Parliament.
It is also encouraging that the Ombudsman has initiated the establishment of, and continues to work with, national and regional ombudsmen. If I remember rightly, he will be holding a conference in the next couple of years in which he will be bringing the threads together so that European citizens have some commonality of approach to ombudsmen, whether at regional, national or European level. I would urge him, if possible, to have at least one member of the Petitions Committee attend that conference, so that there is continuity - a seamless approach. We all know how easy it is for matters of importance to individual citizens to fall into the gap between one department, commission or directorate and another. One of the jobs that this Parliament must do in conjunction with the Ombudsman is to ensure that those gaps are as small as possible and as few issues fall into them as we can manage.
It has also been important in developing the relationship with the citizens of the new Member States. We forget, perhaps, how familiar we have become as citizens with many of the institutions and how familiar we are with some of the mechanisms. The figures that the Ombudsman quoted show that the European citizen has become very aware of the institutions. However, this is not necessarily the case in the new Member States. Therefore, perhaps we should concentrate our resources and our efforts into bringing their level of awareness and understanding up to that of the rest of the European citizens.
Once again, I should like to thank Mr Söderman. He was unfailingly courteous to me and, on more than one occasion, showed he had not only a great grasp of his subjects but also perhaps a slightly atypical sense of humour when dealing with the results. I would like to commend this report to the House, and thank the present Ombudsman for his kind words.
It is a compliment, Mr Söderman - the comment on the sense of humour - which, coming from an Englishman, is of particular value.
Mr President, Mr Diamandouros, Mr Söderman, ladies and gentlemen, this debate is taking place at a key moment, since it relates to a report written and presented by the former Ombudsman, from whom Mr Diamandouros took over in April 2003, on his activities.
At the beginning of April, the Commission had the opportunity to meet with the new Ombudsman and congratulate him on his election. We also wished him all possible cooperation and collaboration, and every success in his work, not least because his predecessor was a very hard act to follow. When the previous act is that hard to follow, one has to pull out all the stops; I am sure, though, that Mr Diamandouros's performance will be a triumph.
During the last debate of this kind, on the activities of the European Ombudsman in 2001, the Commission also had reason to congratulate Mr Söderman. On that occasion, it was for his pioneering role in setting up the European mediation system. Furthermore, I have no doubt that we will forge ahead alongside Mr Diamandouros with the same skill, initiative and impetus.
Like your rapporteur, the Commission can only welcome the Ombudsman's establishment of the network of national and regional Ombudsmen, the notable improvements he has made to the speed at which complaints are processed, his contribution to the Convention and his active preparations for enlargement.
Regarding the management of complaints procedures, the Commission applauds Parliament's decision which led to European authorities adopting appropriate measures for finding a solution as soon as the problem in question had come to light, in many cases, while a mutually acceptable solution was found in many others.
We are here to serve the interests of citizens. For that reason, the Commission has always made every effort to cooperate with the Ombudsman on the day-to-day handling of individual complaints. It is true, however, that there are differences of opinion at times. That is understandable, though, and there is always frank and constructive discussion.
The rapporteur, the Earl of Stockton, whom I would like to thank for his very positive work, referred explicitly to the Code of Good Administrative Behaviour. The Commission is working on this area, but we must time things carefully. The Commission's code came into force in November 2001. Essentially, it corresponds overall to what we discussed and talked about at the time with Mr Söderman, and to what Parliament adopted. The first follow-through dossier has been produced, but not enough time has yet passed to give us a full and complete picture of how the current regulation is working, or, therefore, of how it might be improved.
There is a second question, moreover. The second follow-through dossier is being prepared. Although this report will cover all the institutions and should allow us to determine a common direction for all of them, we must remember that we do not yet know the results of the Intergovernmental Conference (IGC). If the IGC adopts the Convention's text on this issue, we might then have a legal basis for launching an initiative promoting a common code for all the institutions, involving a codecision procedure with Parliament's full participation. I would remind you, however, that matters as they stand are governed by Article 308 of the Treaty. Nothing more than a simple opinion - and a unanimous one at that - would thus be required of the European Parliament at the moment. With this in mind, it is important to await the final results of the IGC before taking definitive steps in this regard.
On the question of access to documents relating to the infringement procedure, we should not lose sight of the fact that the infringement procedure is an essential part of the Commission's toolkit for ensuring that Community law is respected. The Commission must certainly be able to carry out its investigations and communicate with the Member States with complete autonomy. If it is to exert that power, it must be allowed all the room for man?uvre it needs. The issue is thus one of balancing the need for transparency with the confidentiality required in dialogues between the Commission and the Member States. Furthermore, the case-law of the Court of Justice has established a legal framework for this issue. That framework cannot be ignored. For closed infringement procedures, however, the Commission has revised its practice. The documents may thus be accessed, in principle, in accordance with Regulation (EC) No 1049/2001.
Ladies and gentlemen, I would once again like to thank the rapporteur, Lord Stockton, and give him every encouragement. I can also guarantee that we in the Commission will support the new Ombudsman, Mr Diamandouros, as we supported his predecessor. I cannot, however, conclude my speech without giving credit where credit is due. Mr Diamandouros said a moment ago that the main purpose of the institution of European Ombudsman is to help strengthen the democratic life of the Union by promoting the rule of law, good administration and respect for human rights.
With this in mind, we should all thank Mr Söderman for his actions and work over all these years, because, at the head of the institution of Ombudsman, he has worked to achieve that improvement, that strengthening of the rule of law, good administration and respect for human rights throughout the European Union and also in the new candidate countries, which will also be Members of our Union before long.
Mr President, ladies and gentlemen, I too would like to express my thanks to Mr Söderman for carrying out the role of European Ombudsman when it was set up and for building it up, brick by brick.
I would like to welcome the new Ombudsman, who is taking on this valuable heritage. As Mrs de Palacio quite rightly said, the previous act is hard to follow, and so we now need to continue to raise the legal and cultural status and, above all, raise public awareness of the Ombudsman.
I must say that we received proof of how wide this awareness is when, at the time of the election of a new Ombudsman, a large number of candidates were put forward to the European Parliament. Parliament then chose Mr Diamandouros, who will have our full support in the process of developing and consolidating the role of the Ombudsman. We certainly need to promote this role in the Member States - my country and many other Member States have no national ombudsman, unlike many other countries - and in the accession countries too.
We are also considering giving our support to the forum initiative, proposed by the European Ombudsman and mentioned by the rapporteur, the Earl of Stockton. The forum should be open at all levels - local, regional and national - and should provide a great opportunity for communicating and exchanging opinions on the running of the institution.
I am extremely pleased that the European Ombudsman has made another proposal too - to include among his responsibilities the enhancement of the system of non-judicial means of redress, not least in order to give substance to relations between the institutions and the citizens. What we need to do now, as I will mention again, given that I am speaking three times today, is to strengthen the bodies which defend and protect citizens' rights. I believe that Mr Diamandouros will be able to accomplish this task. He has shown very willing and his previous experience as a national ombudsman will stand him in good stead. I would therefore like to express our thanks and our support for his future work.
Mr President, Commissioner, Ombudsmen, I wish to thank Mr Söderman for being here today and for the work he has done, but also for the happiness he always spreads wherever he goes. I am glad that the Earl of Stockton also mentioned this.
We have been able to study the annual report for 2002. It is a fine annual report based on genuine, solid work. The tone is light, reflecting the way we are looking forward. Allow me, however, to say, with Scandinavian directness, that there are no doubt also certain problems in relations between the European Parliament, the Commission and the Ombudsman. One problem is that the Commission has not responded to some of the reports we have written in response to the Ombudsman's special reports. That is a lacuna we ought to do something about.
Another problem we must get to grips with once the Intergovernmental Conference is over is the fact that the proposal for modifying the Ombudsman's Charter has got somewhat bogged down. The proposal has not moved forward, and we have not obtained the necessary guarantees of the Ombudsman's access to all documents. We must get our second wind once the Intergovernmental Conference has been concluded. Certainly, the Ombudsman is mentioned in the draft Constitution, but I believe there are many of us who had envisaged a still stronger position for the Ombudsman as an institution.
It is something of an irony of fate that we are today discussing the report of the Ombudsman, whose job it is to combat bad administration, when the rest of the House is full of rumours about maladministration and Eurostat. These are not of course reasons for adopting a legal position on Eurostat and on what has happened, but one wonders whether the administrative relations between the various European supervisory bodies are as they should be. How was it possible for the Court of Auditors not to have found errors at Eurostat? How was it possible for OLAF's communication to the Commission's Secretary-General to have been so secret that the Commissioners did not receive these communications? Many issues surrounding the flow of information are raised by the Eurostat affair. I believe it would be quite excellent if the new Ombudsman could investigate the relations between the auditing and supervisory bodies and see whether they fulfil the requirements of good administration and adequate transparency.
I fully respect the Ombudsman's independence, but I nonetheless believe this could be an idea that the Ombudsman's Office might bear in mind in its forthcoming work. I wish to congratulate our newly elected Ombudsman on his work. We know that he has already had a good effect upon our administration.
Mr President, Commissioner, Ombudsmen, ladies and gentlemen, firstly, I should like to congratulate my colleague, the Earl of Stockton on this report, which my group fully supports. The comparison with a pair of scales is sometimes made when talking about the future of Europe and the future Constitution. On the one hand, the Union has to be democratic and open, and on the other hand, it has to be efficient and functional. We in Parliament have to watch over those scales and ensure that they do not tip at the expense of openness. I extend my greetings to the first European Ombudsman, Mr Söderman, whose last report we are discussing today, and thank him once more, on behalf of my group, for his work over many years. He has never ceased to emphasise that transparency and openness are the cheapest means of ensuring good administration and combating fraud. I shall not embark on a discussion of the Eurostat question here: that would lead us off on too much of a tangent.
In addition, the annual reports by the Ombudsman have shown us how complaints by citizens regarding maladministration can lead to tangible improvements in the way in which the institutions work. In most cases, the institutions have reacted positively to the Ombudsman's comments and solutions have been found to the complaints. Sometimes, however, there is reluctance on the part of the institution concerned to change bad rules and practices. In that case, the Ombudsman can go to Parliament with a special report.
Two matters of this kind are currently at issue. There is need of a common Code of Good Administrative Behaviour for all the institutions. Parliament decided on this on the basis of the Perry report. I still do not see why it should be so problematic, especially for the Commission, the very ones that should be setting a good example in this. Why are we waiting for the IGC when we could be taking the lead ourselves?
The other report, for which my colleague, Mrs Lambert, was rapporteur, concerns data protection and its use for the purposes of requiring confidentiality in matters that should actually be of a public nature. Two fundamental rights are at odds here: the right to information on the one hand, and the right to the protection of personal data on the other. I should like to ask the Commission, in this connection, how it intends to resolve this matter and the problems between our institutions.
Mr President, I would like to respond very briefly. Let me begin by thanking the Commissioner, the Chairman of the Committee on Petitions and the Members of this House for their remarks, and particularly for their very warm words for Jacob Söderman and for the office that he built up and left behind.
Let me very quickly say, in reply to Lord Stockton, that the Ombudsman has always extended invitations to Members, and has always had series of meetings with national ombudsmen. We had a meeting in Athens in April 2003, and we will be having another meeting of national ombudsmen in The Hague in 2005. So there are regular meetings being held on a biennial basis.
At the Athens meeting the Chairman of the Petitions Committee, Mr Gemelli, was invited and attended and made a very valuable contribution. We intend to continue this pattern in the future as well. I also agree that it is vital that individuals feel there is someone going in to bat for them and we intend to do so and will continue to do so, as we have done in the past.
With respect to the Commissioner's remarks, I would like to thank her for her kind words. In my position as Ombudsman I am very eager to work closely with the Commission in trying to promote the eventual adoption of what I would call 'a European administrative law'. I appreciate the fact that this has to be done in time so that what will come out will be applicable and will be best practice. I would urge the Commission to do this as quickly as possible. Certainly the IGC is important; we can start doing a number of things in preparation for that, so we can complete this task which would be a very welcome one. It would also complete the whole process of creating uniform administrative law as early as possible.
I thank Mr Gemelli again for his remarks from which I retain the need for cooperation at all levels. It is very much my intention to work with people at the regional and local level. I have already been to Mr Gemelli's home country, I have also met with the original ombudsman and petitions committee of the Federal Republic of Germany. I have also been in Spain during the past week. Therefore, I have already visited three of the six countries in which there are a large number of regional and local ombudsmen, and I intend to continue to do so.
I also very much welcome Mr Gemelli's strong endorsement of the idea that the IGC might deem it advisable to include in Part III of the draft Constitution an explicit recognition of non-judicial means of redress to complement the judicial means which, of course, are already explicitly recognised in that particular document.
Let me also say with respect to the very important point that Mrs Thors made - and I would like to thank her again for her remarks - that I agree there is a legal vacuum and it needs to be examined. I would very much hope to be able to work with the Petitions Committee to improve this.
The Statute also needs to be looked at again after the IGC and I will ensure that this is done. I am always on the lookout for areas where the Ombudsman may take initiatives to defend the rights of citizens. I also wish to take a judicious approach in this kind of matter; I particularly do not wish to compete with Parliament when it comes to issues which pertain to its own political competence which ought to be left to the House itself to decide.
Leaving that aside, I am very eager to work with Parliament in taking initiatives designed to strengthen the rights of citizens throughout the Union.
Thank you very much for these suggestions.
Thank you, Mr Söderman
The debate is closed.
The vote will take place today at 12 noon.
The next item is the report (A5-0239/2003) by Mrs González Álvarez, on behalf of the Committee on Petitions, on the deliberations of the Committee on Petitions during the parliamentary year 2002-2003 [2003/2069(INI)].
- (IT) Mr President, ladies and gentleman, first of all, I would like to thank the rapporteur, Mrs González Álvarez, for all her input in the Committee on Petitions and the great understanding that she showed in dealing with all the Members and with me personally, in her work in the Committee on Petitions. She has now chosen to take the office of minister in the Asturias regional government, and we congratulate her on this appointment and wish her every success in the work that I am sure she will carry out with her usual sensitivity.
I would also like to pay tribute to Mrs de Palacio, and to the Commission as a whole, for relations between European Commission officials and the Committee on Petitions have gradually been normalised and regularised, with the members of the Committee on Petitions becoming increasingly involved in Commission issues and with the officials working on the issues raised by the public ceasing to use bureaucratic language.
This is testimony to the growth of the institution of petitions, the increase in citizens' awareness in approaching this body to make their problems known, in other words in the increase in awareness of European citizenship and of the European dimension that is gradually filtering through to the citizens.
The statistics and data provided by Mrs González Álvarez show that the number of petitions, and the number of people signing them, has increased dramatically. This growth in the number of petitions and in the number of signatories shows the extent to which this House and the European Institutions are providing increasing guarantees where citizens' problems are concerned. The citizen is dwarfed by the gargantuan nature of the institutions and of globalisation. I believe that we certainly need to make the right to petition a reality and to make proper use of the institution of the Ombudsman and anything else that can help to increase the stature of the citizens in the face of the huge undertakings of the present and the future.
We have also carried out a mission in Italy - the country currently holding the Council Presidency - calling for strengthening of this body, not least as part of the overall programme of the European Presidency. We met the minister, Mr Buttiglione, the deputy-ministers, Mr Caldoro and Mr Nucara, and the vice-president of the Chamber of Deputies, Mr Fiori, but, most importantly, we met with the four presidents of the bodies which, to some extent, take the place of a national ombudsman, that is Professor Rasi for privacy, Professor Ranci for energy, Professor Tesauro for competition and Professor Cheli for communications. We asked them to focus on the fate of the citizens in their areas of competence rather than resolving conflicts between companies and between institutions. Indeed, very often, these institutions are distracted by the need to resolve conflicts between powers. We, on the other hand, have an issue to resolve that is greater than conflict between powers: ensuring that these institutions are genuinely representative of the citizens. There must, therefore, be continual checks to monitor the adherence of the institutions to the mandate conferred on them by the citizens, and this will only be possible if we succeed in strengthening the role of these bodies designed to protect the citizens.
I would like to add very briefly that, as the Committee on Petitions, we need to create an organic system within Parliament for consultation with other Committees, and this will probably be achieved by means of an internal parliamentary regulation. Furthermore, there should never be any conflicts of competences; rather, we must work together and cooperate.
As regards own-initiative reports, I would like to say briefly that perhaps we should amend the Rules of Procedure in this regard too, for the own-initiative reports decided by the Conference of Presidents should certainly reach plenary, having already been processed at Committee level with the appointment of rapporteurs, the drafting of the report, and so forth, and they must not be blocked by any organ. If there has to be a filter, I believe that this should be applied as early as when the proposal to draft such a report is being considered.
The third and final point relates to the restructuring of the Committee on Petitions. I am not in favour of nominalism. If the Committee on Petitions is not to remain as it is but is to perform other tasks, then it is absolutely necessary to provide for a restructuring of its secretariat; otherwise, this will not be possible. If the secretariat is to remain, with the same structure, then the Committee on Petitions cannot deal with anything else.
Mr President, ladies and gentlemen, the Commission read the report on the activities of the Committee on Petitions during the parliamentary year 2002-2003 with great interest. Apart from examining the many petitions it received, your committee had to deal with the election of the new Community Ombudsman. It successfully performed its duties in that regard, organising hearings of the candidates with meticulous efficiency.
Furthermore, a series of own-initiative reports were produced on points of principle, such as the Perry-Kessler report on the right of petition at the dawn of the twenty-first century, Mr Gemelli's report on strengthening the right of petition with a view to a revision of the EC Treaty, and Mr de Rossa's report, which contained your committee's contribution to the Convention.
Ladies and gentlemen, I want to repeat once again that the Commission is particularly aware of the importance of petitions as a yardstick for the day-to-day concerns of the citizens of Europe. From this point of view, the Committee on Petitions is irreplaceable, being the ideal forum for establishing direct relationships between citizens and Parliament.
Enlargement, moreover, will lead to the committee becoming a privileged yardstick for the progress of European integration. What I am talking about is the committee's desire to enhance its own administrative capacity, in order to process the expected influx of a large number of new petitions from citizens of the Member States as effectively as possible. In this connection, I can only acknowledge and express my support for what Mr Gemelli has just said.
For its part, the Commission is prepared to improve its own procedures. As it has stated on various occasions, moreover, it is prepared to discuss with Parliament and the Council the possibility of reviewing the 1989 exchange of letters procedure, on processing petitions.
I would like to thank Mrs González Álvarez, who will not be taking part in today's debate, for her work. I wish her luck and every possible success in her new duties. I want to recognise the role played by the new petitions in providing information on services linked to the implementation of Community law. Furthermore, we will do everything we can to coordinate the actions of the Commission's services with the Committee on Petitions in an appropriate manner.
I would like to thank Mr Gemelli for his acknowledgement that the responses of the Commission as a whole, and of its staff in particular, have improved noticeably in recent years. I thank him on behalf of all the staff of the Commission, who do a wonderful job. I believe it is only right to pass Mr Gemelli's message on to them.
I feel I should mention the web of strong working relationships we have built up between the Commission, the Ombudsman and the Committee on Petitions.
Mr President, the role played by the Committee on Petitions must become more widely known amongst the citizens. We in the Commission, therefore, will continue to support the committee's efforts, and I hope that we will feel as happy with the progress made in future as with the progress we are making now. We are making progress, and we are moving towards the scenario Mr Gemelli described: an increasingly complex, globalised world, in which the citizen does not diminish in stature, but rather grows in self-respect, in accomplishments and as a human being.
Mr President, Commissioner, ladies and gentlemen, the González Álvarez report deals the deliberations of the Committee on Petitions during the parliamentary year 2002-2003. It does not really present any new difficulties. This is because essentially what it does is to provide an overview of the activity of this committee and confirm its role. Nonetheless, I did table amendments on behalf of the PPE Group. These amendments were adopted, thus introducing a number of improvements. The latter related to improvement of working methods and focused in particular on raising awareness of the work of the committee. A greater effort to provide a swifter response to petitions received is also called for.
Mrs González Álvarez's report emphasises that by its very nature, the Committee on Petitions acts as a link between Parliament and the citizens of Europe. This committee is becoming increasingly important due to its close ties with the citizens. As enlargement approaches, the committee's work should continue. It must be intensified and strengthened. In addition, the committee's efficiency needs to be above reproach.
To this end, it is essential to ensure that the Committee on Petitions becomes more widely known. paragraph 23 does in fact state that with a view to the accession of new Member States to the EU, Parliament calls for firmer measures to ensure that the new European citizens are aware of their right to petition Parliament, the Commission and the Ombudsman under Articles 21 and 194 of the Treaty.
In this context, our committee should improve its brand image with the citizens as the Union faces up to significant challenges. Over and above presenting the current state of affairs, the main aim of this report is to assist the Committee on Petitions to develop as appropriate and meet its objective to be the practical tool enabling citizenship of an enlarged Europe to be exercised and actually bring Europe closer to the citizens, in a practical way.
Mr President, Commissioner, I too wish to offer my sincere thanks to Mrs González Álvarez for her friendship and the good work that has been done. We already miss her here in Parliament. I also wish to thank the secretariat of the Committee on Petitions for its hard and successful work. With few increased resources, much more work has been done, and we have had quite a high profile.
I think it has been a successful year. Since our last debate, Mr Perry's report has become topical. We have the Earl of Stockton's report on the Reverend Owen and Mrs Fourtou's report, which has produced results concerning silicone breast implants. We shall also debate bush meat and multiple sclerosis. Unfortunately, we are getting no further when it comes to the Spanish water plan.
We are nonetheless all agreed that, before enlargement, we must make progress in dealing with petitions, especially at the beginning of the work, and grasp the hand of cooperation extended by the Ombudsman about a year ago. I believe this to be important, especially before enlargement.
One thing that worries me are the cases when complaints to the Commission, on the basis of Article 226, and petitions to the Committee concern the same sets of circumstances. There should be a code of honour so that the Commission publishes its answers to the questions specifically for the Committee on Petitions.
Finally, I wish to say that our petitions operate as a kind of citizens' initiative that will form part of the new Constitution.
Mr President, Commissioner, ladies and gentlemen, it has been wonderful to start the day listening to people here actually trying to outdo one another with regard to the heartfelt praise that has been lavished on my fellow countryman, Jacob Söderman. I wish all the best to those continuing this work.
As a fairly new member of the Committee on Petitions, it has been especially interesting for me to become acquainted with its work, which includes familiarising myself with its annual report. Particularly now, when we are having a debate on the future of the Committee on Petitions, it is excellent that we should have a report which, once you read it, makes you realise that the special position the Committee on Petitions has among the committees as a whole really cannot be emphasised enough.
It is important, however, that good legislation should be enacted at European level, particularly in such areas as environmental protection, where problems do not recognise international borders. How, though, will it benefit us or the environment if Member States apply European legislation only when it does not clash with other interests? Although the national authorities, and ultimately the courts, have the principal obligation to monitor compliance with Community legislation, there is also a need for European legal redress when citizens do not fulfil their obligations. As an ordinary citizen is not generally in a position to submit a matter to the Court of Justice of the European Communities to decide on, the options he or she is mainly left with are either to make a complaint to the Commission or to petition the European Parliament. It is, of course, primarily the task of the Commission to monitor compliance with EU legislation on behalf of the EU, but then again it does not always seem over-anxious to interfere in the affairs of the Member States.
Petitions do not come from us in Finland or the other Nordic countries in any large numbers. One isolated case, which threatens the diversity of nature in Finland, is the Vuosaari Harbour Project in Helsinki, and that came under Community scrutiny having gone through this very petition process, an exercise the Finnish authorities have regarded as futile. Vuosaari is an example of a case in which the Commission has been unable, for one reason or another, to intervene.
When you read Laura González Álvarez's report, you can, however, say that the Committee on Petitions has proved to be an excellent route to open democracy and real concrete results.
Of course Mrs Aaltonen, depending on the example given, all points of view are understandable. If you had been present in the House when we discussed a very important 'national' issue - the notorious situation of a French company - you would have understood that the Commission does not deal with such matters. It is, however, true that many phrases were directed at Commissioner Monti that are normally not even used in Parliament debates. I am saying this to show that, in some cases, national issues do, where necessary, receive a lot of attention from the European Commission.
Mr President, as Members know, it is customary in our speeches to congratulate the rapporteur. That I readily do in this case, but, like Mr Gemelli, the chairman of the committee, I want to go beyond what is conventional and especially place on record my appreciation of the work carried out over many years by Mrs González in the Committee on Petitions. She and I come from quite different points on the political spectrum but, in the Committee on Petitions, we all find that we share a common interest, regardless of nationality or politics, in protecting the rights of the individual citizen. Mrs González has undoubtedly been a doughty fighter for the citizens of Spain and particularly for the environment of her beloved country.
The European Union is often accused of having a democratic deficit. Sometimes that is a fair criticism, sometimes perhaps it is over-stated, but the Committee on Petitions is a very real route by which citizens can bring their complaints to this Parliament and have them fully and properly addressed.
I sometimes say that, in the Committee on Petitions, 'all human life is there'. I shall take some examples from my own country, the United Kingdom. We have British pensioners who retired to Spain - who is to blame them! - but the British Government did not want to give them the winter fuel allowance that they had paid for all their lives. It was only after petitioning this Parliament that they got that allowance. There is a German citizen currently living in my constituency who thought that he was entitled to a pension from the German Government. It refused to pay. He petitioned Parliament and the German Government consequently agreed to pay. Furthermore, the pension was back-paid to 1995, so that was a very welcome addition to his income.
British customs services tried to stop British citizens using their rights to go to France to buy the fine wines for which that country is rightly renowned. As a result of petitions, that has been stopped and British Customs and Excise has been told that it must stop confiscating not just the wine, but also the cars of British citizens.
Petitioning is a way of getting issues onto the floor of this House. Later on this morning, there will be a debate on the Lloyd's of London petitions. I too congratulate the Commission staff and officials. They respond very well to our requests.
Unfortunately, the Council is not quite so agreeable. I look at the empty seats over there and see that the Council appears not to be interested either in the work of the Ombudsman or in the work of the Committee on Petitions. That is a shame. It is not the Italian presidency's fault; it is a long-standing problem involving all Councils.
Before we are too congratulatory I would, however, draw attention to the problem of the Code of Good Administrative Behaviour. I heard what Commissioner de Palacio said. I am sure her heart is in the right place, but it is high time that we had a code of administrative behaviour that was binding on the institutions, not voluntary, and a code that was uniform across each of the institutions. I do not consider that 2005 is remotely good enough. We have waited far too long to get this code and if the Commission would only adopt it, I am sure many of the problems the institutions currently face could be resolved.
I thank Mrs González for her work. This committee may not rank as the greatest committee in Parliament but, in terms of protecting the citizens, it is the best.
Mr President, ladies and gentlemen, the Committee on Petitions certainly deserves our full attention. It often takes centre stage in the House, although it has actually been threatened with extinction at times.
I should therefore like to take the opportunity provided by this latest overview to stress that this committee is the best indicator of a number of the difficulties experienced by citizens. It serves as a channel through which citizens can make us aware of their concerns and expectations. Unfortunately they sometimes also need to use it to express their disappointment with the European Union. The vast majority of petitions come from citizens who believe in European integration and in the hopes it awakens.
I would not presume to lecture the House on the many objectives contained in existing and draft treaties. The report before us is excellent in that it endeavours to provide practical and sensible ways of achieving these objectives. In the report, the Committee on Petitions and its members state their clear commitment to direct democracy and demonstrate the strength of this commitment by assuming the role of citizens' representative.
The Committee on Petitions, its members and its secretariat are an example to us all. They are constantly striving to improve their internal organisation so as to respond to the needs of the petitioners. I am sure all those present in the House today will be aware that my group and I are not inclined to mince our words when it comes to the European Commission. We never turn a blind eye towards it. I must, however, emphasise in this connection that the Commission's staff have provided a consistently high quality of service in relation to the Committee on Petitions. They produce concise and straightforward responses in plain language. It would be wonderful if these same qualities of humility and responsibility informed all of the work undertaken by the College of Commissioners and its services.
Of course, differences and divisions do exist. However, rather than ignoring them, the Committee on Petitions has shown itself capable of overcoming them to find practical ways forward. For instance I could mention consideration of the report on the monitoring of the implementation of Community law. On that occasion, the Committee on Petitions twice requested the European Commission to seek political solutions acceptable to all and in particular, to seriously consider the need to draw up proposals for the review of those Community rules that are most often incorrectly implemented or appealed against.
Allow me to commend the proposal I just paraphrased to you. It is far more relevant to ensuring implementation of the law than engaging in an increasing number of legal proceedings. The latter only result in an unhelpful exaggeration of difficulties. Misunderstandings must be resolved first. The citizens want to be heard in a Europe that respects the democracy and diversity flourishing within it. They do not want to fall prey to a Europe in thrall to judges and procedures. The Committee on Petitions is all too often undervalued, as are the Ombudsmen.
Mr President, with regard to a Code of Good Administrative Behaviour for all three institutions, the Commission is completely in agreement. I would insist, however, that it is best for us to wait until we know what is decided at the Intergovernmental Conference. That will make discussions a great deal simpler. It will also make it much simpler for the three institutions to adopt such a code and, above all, to do so with Parliament's full participation. At the moment, according to Article 308 of the Treaty, Parliament only has the right to give opinions and produce reports. It has no right of codecision, however. As I said a little while ago, I would insist on the need to postpone discussion of this issue for the moment.
Moving on to the next question, I would say to Mrs Thors - I think it was her that asked me - that we in the Commission are prepared to review the current Interinstitutional Agreement. It is more accurate to call it an exchange of letters than an Interinstitutional Agreement, since that is what has governed the petitions procedure since 1989. I would remind the honourable Member, however, that it is actually Parliament's services which should take the initiative in revising this agreement. We are, therefore, waiting for them to come to us with a proposal, which we will then examine with the utmost interest, in the constructive spirit which I believe we have shown in recent times and which has been acknowledged by various honourable Members, such as Mrs Mathieu and Mr Gemelli, Chairman of the Committee on Petitions, in their speeches. I agree entirely with what both of you said, because I believe that tools such as this are key to safeguarding active and effective democracy in Europe. The democratic system relies on these tools to enable its citizens to enjoy their rights fully, to complain, in some cases, when they are wronged, and to do so not necessarily by following every twist and turn of the legal route, but by using simpler systems, which may sometimes be more effective.
I thank all the honourable Members for their work.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place today at 12 noon.
The next item is the report (A5-0203/2003) by Mr Perry, on behalf of the Committee on Petitions, on the petition declared admissible on the Lloyd's Petitions (Petitions 1273/1997, 71/1999, 207/2000, 318/2000, 709/2000 and 127/2002)
(2002/2208(INI)).
. Mr President, in 1997, an English lady, who is so fearful that she still has to remain known as Madam X, submitted a petition to this Parliament. She simply questioned whether the British Government was properly regulating Lloyd's of London in accordance with Insurance Directive 73/239/EEC. The same question or allegation has subsequently been made in other petitions, some signed by hundreds of Names and several on behalf of thousands.
Since being appointed rapporteur I have come to know Madam X and she has told me her story. She recognised that by investing with Lloyd's and becoming a 'Name' - I should explain, for non-Anglophone listeners, that means a passive external investor whose affairs were managed by Lloyd's as approved agents - she recognised that she was exposing herself to unlimited liability. But she told me that she only took on that risk because she believed Lloyd's was regulated in accordance with British and European rules.
Earlier this year Sir Nigel Sheinwald, the United Kingdom's Permanent Representative to the EU, sent a strongly-worded letter to Mr Gemelli, Chairman of the Committee on Petitions, effectively seeking to block this Parliament's right to get to the facts. I am pleased that our own legal services - who say Parliament must be very wary of attempts from representatives of other institutions to limit our powers - have confirmed that there is nothing in the rules to stop us having a parliamentary inquiry, so long as the terms of reference differ from any question before the courts in a Member State.
Commissioner Bolkestein will speak for himself, but what he has said to the Petitions Committee, and his actions, clearly indicate that he has concerns about the regulation of Lloyd's. He sent long questionnaires and received responses. Unfortunately, those letters and responses have never been made public or made available to the Petitions Committee or to Parliament.
The key question that the petitioners pose is this: does Lloyd's have the reserves to cover their liabilities, as Directive 73/239/EEC requires? Answering that requires an audited statement of the reserves and an authoritative estimate of the liabilities. Perhaps the Commissioner can give us the figures - in particular with reference to the old liabilities at Lloyd's that they sought to separate in the scheme known as Equitas.
The petitioners are not questioning this Parliament about the present regime, which the Commissioner now thinks may be satisfactory. They have asked us about the period from 1978, when the directive should have taken effect, to 2000, when they submitted their petitions - or, in Madam X's case, 1997. Was the directive being applied then? The Commission so far is seeking to remain silent about that period, a period when the assets of the petitioners were being seized and some were being made bankrupt, when policy-holders were at risk if the reserves were not there and when other insurance undertakings across Europe were having to comply with the directive, a period when the English courts in various rulings said that Lloyd's did not have a system in place for making proper reserves. In 2000 Mr Justice Cresswell pointed out that the catalogue of failings and incompetence in the 1980s by underwriters, managing agents, members' agents, and others was staggering and brought disgrace on one of the City's great markets.
I do not ask the Commissioner to take action against the British Government for any failings in that period. He has to bring a Member State into compliance. I simply ask for an authoritative answer - yes or no. Between 1978 and 2000 was the British Government correctly applying EU Insurance Directive 73/239/EEC? I respect the Commissioner, I know him to be an honest man. I hope that we will be able to get a straight answer.
There has been great pressure applied by the British Government, but this must not be a case where a big country is let off the hook. If the Commission can assure us and explain how the regulation respected the directive, that is an answer we can give to the petitioners. However, if the Commission believes that, prior to the adoption of the Financial Services Act, the British Government was not in compliance, it must say so. We need to get to the truth of what happened and why thousands were ruined.
I hope the Commission will give formal answers. There should be no need to have a committee of inquiry. That is why I have tabled an amendment giving the Commission six weeks to give a full, authoritative and written answer to this House. However, failing that, Parliament must reserve its right to have the fullest inquiry into this lamentable case.
Mr President, I should like to thank you for this new invitation to address the House and to provide you with the latest report on the progress of the Commission's investigations into this complex and very sensitive file.
As many Members of Parliament will know, this is in fact the fourth time that I personally have had the opportunity to discuss the case with Members of Parliament, and in particular with Members of the Petitions Committee. In addition to my own appearances before Parliament, we have also kept Parliament fully informed of developments by regular, written updates supplemented by oral presentations made by my staff at meetings of the Petitions Committee. Furthermore, I have also responded to an extensive postbag from Members on the subject. In this way the Commission has sought to keep Parliament fully informed to the greatest extent procedurally possible.
Given these extensive antecedents, I do not propose to go over the general background to this case. Rather, I would propose to focus on developments since I last spoke to this Parliament, which was at the Petitions Committee hearing on 22 January 2003.
By letter dated 24 March 2003, the Commission received a comprehensive reply from the UK authorities to the supplementary letter of formal notice sent by the Commission on 23 January 2003 which expressed some residual concerns about the new regulatory regime for Lloyd's established under the Financial Services and Markets Act 2000. After analysis of this reply, and further written and oral clarifications provided by the UK authorities, the Commission services consider that the new arrangements are compatible with the requirements of Directive 73/239/EEC - that is to say the First Non-life Assurance Directive, as amended. These requirements related primarily to the verification of solvency, the auditing arrangements, the adequacy of the administrative and accounting procedures and the internal control mechanisms.
In order to respect the procedural rights of complainants, in the second half of July 2003 my services wrote to all complainants, as well as to petitioners who had not lodged a formal complaint, explaining the results of this preliminary analysis and indicating the intention of the services to propose that the Commission should close the case. My services are now completing their analysis of the responses received from complainants before preparing a proposal for a final decision on the case by the College of Commissioners. In accordance with Parliament's wish, we shall be seeking to take this decision as quickly as possible, before the end of October 2003.
Most of the comments received related to the past situation, before the introduction of the FSMA 2000. As I have already explained to this Parliament and to complainants, the objective of infringement proceedings under Community law is to ensure or restore the compatibility of national law with Community law, not to rule on the past compatibility or incompatibility of the prior regime. That is a task - I say this in particular to Mr Perry - for national courts to address. From the beginning of our investigations into this complex and sensitive file, we have repeatedly made it clear to complainants that any action for damages must be undertaken before national courts. Indeed, I understand that, currently, such an action has been instigated by a group of complainants before UK courts.
Therefore, in accordance with the relevant case-law of the Court of Justice, the task of the Commission is to examine the compatibility of the new regime with the requirements of the insurance directives.
During our investigations, access to the file has been a hotly-debated subject. From my opening comments I trust Members will recognise that, throughout the conduct of its enquiries, the Commission has always sought to keep Parliament fully informed to the greatest extent possible.
As the report by the Petitions Committee recognises, the Commission is bound by point 1.5 of Annex III to the Framework Agreement between Parliament and the Commission. This provides that information on infringement procedures remains confidential until a final Commission decision is made.
Clearly, after a final decision, the Commission will make documents available, subject to any remaining confidentiality constraints.
Assuming a decision is taken by the College of Commissioners to close the case, the Commission will, in response to a formal request from Parliament, provide file access in accordance with the Framework Agreement subject to the respect of any confidentiality requirements imposed by the UK on documents which it has prepared. Furthermore, general public access to the file will be granted in accordance with the terms of Regulation (EC) No 1049/2001.
Lastly, I would like briefly to touch upon an issue which, in the light of the extensive contacts we have enjoyed with Parliament, I had hoped would not be necessary. There are those who imply that, in the conduct of its enquiries, the Commission has exposed itself to accusations of maladministration and unnecessary delay. Let me be clear. Despite the complexity and sensitivity of the case and the considerable volume of correspondence received, the Commission has always sought to carry out its investigations as rapidly as possible, consistent with due process and thorough investigation, while subject to real constraints on resources. Petition 318/2000 runs to seven lever-arch A4 files. The Commission has carefully examined complaints and entered into substantial and sustained communication with complainants. Two press releases were issued and sent to all complainants and petitioners.
Furthermore, as I have just said, in accordance with the procedural safeguards for complainants, the Commission services have written to all complainants informing them of the results of the Commission's preliminary analysis and seeking their comments. Finally, an allegation of Commission maladministration has recently been examined by Mr Diamandouros, the European Ombudsman, and rejected by him. In particular, may I respectfully remind Parliament that Mr. Diamandouros specifically considered allegations of Commission maladministration regarding access to files and examination of the current regulatory regime, as opposed to the past, pre-FSMA 2000 regime. In both cases Mr Diamandouros found no maladministration.
I have spoken somewhat longer than I would have preferred but, given the importance of the case and the tragic stories that surround it, I wanted to be crystal clear in my statement to this Parliament.
In closing, let me again assure you, President, of the willingness of the Commission to cooperate fully with Parliament. This cooperation is, however, always subject to the legal constraints imposed on the Commission. As on previous occasions, I would be very happy to try and answer any further questions you might have.
Mr President, I, too, should like to thank Mr Bolkestein, for whom I have no questions.
I would merely like to retrace our steps in this debate for a moment to, when talking about petitions and the gargantuan ventures brought about by globalisation, I made an analogy: the citizen and the giant. There is an enormous discrepancy between the citizen and the giant. Parliament should now ask itself what it can to do protect citizen's rights.
This is a situation - as Mr Perry has made very clear by mentioning a case in point - which affects many citizens who have gone bankrupt. There are a large number of trials under way in the United States and some in Europe too with many in the United Kingdom. How can we not wonder what the solution to this situation is and how it will develop? How can we not ask Parliament, how can we not even ask ourselves what we should do to resolve this situation?
Lloyd's of London is a large institution, which still enjoys worldwide credibility, but clearly, at some point, something happened, there was some error, because, otherwise, there would not have been this proliferation of cases reported by the citizens. There are now those who are calling for a committee of inquiry to be set up and those who oppose this, but it is not a problem that must be resolved in court, not least because we do not want to start legal proceedings, because we are not qualified to start proceedings and because we do not want there to be adverse parties. All we want to do is respond to the requests of the citizens, because this is our mandate: a mandate of representation that we must fulfil completely by representing both the citizens and institutions such as Lloyd's of London. I therefore do not intend to criminalise anybody.
Instead, I want to understand why this situation exists. If the Commission's reply, when it arrives, is not comprehensive, then only an inquiry which we can carry out without any pressure will reveal the crux of the matter, the gap, the loophole through which this great mistake, which has caused so much harm, managed to slip.
Mr President, it is very easy to react on emotion but this House should not react on emotion, it should react on facts. That is why I cannot support this report. I believe it to be highly selective and deeply flawed. It fails to give a balanced assessment. The quotes used in the report are highly selective and outside the context, and therefore fail to give a fair summary of the legal situation.
There are errors of fact, for example relating to the Lloyd's accounting system. Closed accounts do not, as is suggested, come back to life. Rather, as with all insurance, claims are made against a policy after it has ended. The report states that directives have not been implemented. This is an opinion. It has not been proven. Also, the report does not detail the substantial efforts made by Lloyd's to alleviate the Names' losses. But there were also problems within the Committee on Petitions. I repeatedly pointed out that the way Mr Perry was trying to set up a committee of inquiry was not the correct way, was against the Rules of Procedure and, indeed, the Treaties.
Sir Nigel Sheinwald did not seek to block an inquiry, but pointed out quite rightly, that any inquiry should be within the Rules of Procedure and indeed our Treaties. Let me quote the relevant section of his letter. He believes that 'they do not permit a committee of inquiry to be established where the alleged facts are being examined before a court and while the case is still subject to legal proceedings'. As we have heard from the Commissioner, there is now a case before the Appeal Court of the United Kingdom, and it is right that we should be very careful and considered before we set up a committee of inquiry. Again, Mr Perry has used comments and quotes from the Jaffrey case in the Court of Appeal selectively.
I could go on and on, but let me reassure Mr Perry. The PSE Group will vote in favour of his amendments. I believe his amendments actually tie up some of the problems that we have been dealing with. Indeed I am pleased that at my suggestion Parliament's services have called for other changes and, in particular, the deletion of Mr Perry's insistence in paragraph 5 that his explanatory statement should be incorporated into the resolution.
These are just some concrete examples of changes that had to be made to a deeply flawed report. I will finish on this. If, in this Parliament, we raise expectations for citizens and petitioners that we cannot meet, we do so at our peril. Mr Perry's process throughout has been genuine and sincere, but I believe he is raising expectations that cannot be met. He is demanding documents that he knows cannot be supplied. I am the author of Regulation (EC) No 1049/2001. Mr Perry is making demands of the Commission for an inquiry which he knows the Commission cannot make.
Finally, the PSE Group will support this but, in all honesty I have to say to the House, with my hand on my heart, I cannot support this report and therefore I will not.
Mr President, along with many British Members of this House, I have received a large number of personal letters from constituents like the petitioners in this case. I welcome Mr Perry's dogged work on behalf of those petitioners, and confirm that my Group will support the report.
However, there is a wider issue at play here, which affects the good functioning of Community law. I was a rapporteur for the last two years on the reports on the implementation and monitoring of Community law. As a Parliament we then called on the Commission to improve its infringement procedures and its dealings with complainants, calling in particular for correspondence passing between the Commission and the Member States to be made available.
This is the area that any committee of inquiry should, and can, examine: the Commission's carrying out of its supervisory duty in implementing Community law. This need have nothing whatever to do with the current English High Court proceedings. It is about getting an answer for our citizens.
Any committee of inquiry must get to grips with this central question about the efficiency of infringement proceedings. It must be said that this history goes back a long way to 1997. With the greatest respect to the Commissioner - and I have the utmost respect for his work - to say that everything is in order now is not entirely satisfactory. If the Commission cannot carry out its role as Guardian of the Treaties, this is really very serious and the whole legal framework of the Union can accordingly be brought into disrepute and called into question. We have to provide answers for our citizens.
Mr President, Commissioner, my group supports the report by Mr Perry. The EU Treaties acknowledge that it may be necessary to subject European matters to parliamentary scrutiny. In so doing, it is not the intention to call into question the work of the Commission in monitoring the proper application of EU law by the Member States. Sometimes, however, the Commission does not want to tread on the toes of the governments of some Member States.
What worries me, however, is that I sometimes have the same feeling about our own Parliament, for example in connection with the Prestige. Why should we give up our right to expose incorrect application of EU law by authorities and governments of Member States?
Reading the report about the Lloyd's Petitions left me, in the first place, with the impression that matters remain which require further clarification. In the second place, it seems to me that neither the government of the United Kingdom nor the European Commission wants to go into this in more detail, although you have made an overture. We are curious. In the third place, some fellow Members seem more keen on protecting their own governments than adopting a responsible attitude towards citizens and demonstrating that the law is the same for everyone.
Mr President, I would like to thank most sincerely our rapporteur Mr Perry for his report on the Lloyd's Petitions which date back to 1997. The issues, arising from multi-billion-euro losses in the '80s and the '90s, many related to asbestos, can only be dealt with satisfactorily through the establishment of a committee of inquiry. This matter is not going to go away. A resolution is clearly overdue and the question of compensation cannot be side-stepped. At the heart of the issue is the failure to implement properly the 1973 First Non-life Assurance Directive and subsequent relevant directives.
Many investors were bankrupted, some committed suicide and we need to know why, who was at fault and why there was a delay in the implementation of European Union law. The petitioners and complainants invested in what they thought was a properly regulated market according to UK and EU law. Would they have invested if they had been aware of the undisclosed liabilities? We have to take seriously the claims that a proper audit into the firms was not carried out. If it had been carried out, then the extent of the potential losses might have been discovered. The huge losses and the needless human suffering might have been avoided.
The Lloyd's petitioners are not only from the UK: they come from my country, Ireland, as well, and indeed also from Denmark and Germany, not to mention the investors who brought cases before the courts in the United States. Still there is no resolution of the problem at European Union level, still the Commission sits on the fence and speaks about the complexity of the issue. Complex or not, the petitioners have a right to know why European Union rules for the regulation of Lloyd's were not properly implemented. An in-depth inquiry is needed to answer all these questions; after all we are dealing with investors who, if catastrophe strikes, have to pay and pay to the point where they can lose their businesses and their homes.
Mr President, I would like to thank the Commissioner for his careful, accurate and detailed analysis of this case. While I am now reasonably content with the outcome of Mr Perry's report, I must, in the interests of balance, make some comments.
Mr Perry's explanatory statement does not give a fair and balanced account of the circumstances surrounding the underwriting losses of Lloyd's members in the 1980s. I would cite in particular its highly selective use of material and its failure to reflect the full findings of the UK Court of Appeal in the Jaffrey case, including its view that it was only with the benefit of hindsight that reserves established by syndicates for asbestos liabilities in the 1980s proved to be inadequate, given the unanticipated way in which those liabilities developed.
Of course I have tremendous sympathy for the Names who suffered these underwriting losses, among whom are a number of my friends, including the godparents of one of my own children. Yet, since I became involved in this case, I have been subjected to a torrent of abuse and vituperation, including anonymous abusive telephone calls to my home accusing me of being a paid agent of Lloyd's. Since 97% of the Lloyd's Names have accepted the renewal plan of 1996 and they have been able to reduce their liabilities by significant amounts, this issue has by and large been covered fully.
As stated in all the advertisements: you cannot guarantee that past profit is an indication of future gain.
The focus of Mr Perry's report and the real allegation of the petitioners is, as I understand it, that the UK Government failed to implement the terms of EU insurance law correctly in its supervision of Lloyd's. The UK Government denies this allegation. The real place to adjudicate, therefore, is in a court of law. That is exactly what is happening, as there is now such a case before the English High Court.
These are complex legal issues. Parliament should let the legal process run its course and allow the Court to reach a proper decision.
Meanwhile, I encourage the Commission to respond to those issues raised in this report and to reply as fully as possible. While we need answers as soon as is reasonable, I would caution against a rush to judgment.
In conclusion, I urge this House to support Mr Perry's amended report and, until the due process has been exhausted, go no further.
Mr President, Mr Perry has drafted a report and has presented certain elements of the Lloyd's case to us. The Commissioner has given us a series of enlightening explanations today which are indeed valuable. And Mr Cashman contests Mr Perry's information. What emerges from this? That our concern at this moment in time is not the substance of the matter, nor are we a court. Our concern at this moment in time is this, and only this: after five years of reports, we want to maintain the credibility of our committee and, consequently, our problem is whether we shall receive a definitive answer as to the extent to which the directive was or was not applied. That is our only concern.
I am seizing this opportunity to generalise this concern, because today we had the reports from the Ombudsman and the Committee on Petitions. The Lloyd's issue came to the Committee on Petitions with petitions from citizens. The Ombudsman was also involved, as the Commissioner said, in the issue of the extent to which the Commission did its job properly. And, of course, it is a question of the application of Community law.
What emerges from this? That the two twin rights, of accusation and petition, are interlinked. They should not therefore be debated separately. Secondly, with these two reports, the whole issue of the proper application of Community law is involved; in other words, the extent to which this report should also be jointly debated today. I therefore propose to Parliament, the Commission and my honourable friends that we look at the possibility of examining these reports jointly because, materially, they are the only reports which directly concern the European citizen. As, therefore, we are all interested in reinforcing the participation of the European citizen, I think we should give some emphasis to this debate and I even think that we should declare the day of the debate in Parliament to be the day of the European citizen. Thus, we shall be reliable and we shall say that we really are interested in their rights.
Now, what we are calling for, after five years, is a clear picture at least of what is going on. So what we want is to obtain this clear picture in a short space of time because Mr Cashman may in fact be right. However, we do not know at this moment who is right. And the Commission has indeed been neglectful. Thus, I shall raise the more general concern. The Committee on Petitions often delays its final conclusions because we have a time-consuming procedure on the part of the Commission on the question of petitions. Could it not shorten this period of time so that we too are more credible in the eyes of the European citizens who come and say to us, it has been eighteen months and we have not had a reply? These are the more general concerns that are being aired in today's debate and I think it is a golden opportunity for us to use them in the interest, naturally, of the European Union, but more importantly, for us to give European citizens to understand that we stand by them.
Mr President, I should like to support the proposals in the Perry report, but first I should like to point out that Commissioner Bolkestein has indeed provided a great deal more recent information and clarification on the subject. However, the problem remains, as my honourable friend Mr Koukiadis has highlighted in such a proper and constructive manner, that we do not have clear answers to the following: the British government was obviously very late in transposing into national legislation the directive which should also have applied in Great Britain to the issue of the private insurance which would also cover the Lloyd's case. Similarly, there is doubt as to whether it transposed it correctly. In addition, questions arise as to if it is applying it correctly and consistently ensuring it is complied with.
A large number of names, who are, as it were, the shareholders - it is a very particular regime - were obliged, because they were not informed or information was withheld from them and as a result of the omissions by the British government which I referred to earlier, to use all their assets to pay compensation for insurance risks of which they maintain they were ignorant. Thus, many of them were ruined, we are talking about huge assets, while despair led some of them to suicide. The victims include some of my fellow countrymen, Greeks, the dramatic protests of whom have been accumulating for 2-3 years now in my office and in the Committee on Petitions of which I also have the honour of being a member.
The efforts by the Committee on Petitions to be fully enlightened by the Commission about this tragic affair and by the British government - we have held a meeting in camera - are not bearing fruit, at least not when it comes to informing us. Adequate answers are not being given to the questions which we have repeatedly formulated and this silence on the part of the British government, which refuses to notify its answers to the Committee on Petitions, has also been supported by the Commission. Thus, we cannot form a clear and full picture of exactly how this complex affair stands and to what extent there is responsibility by reason of negligence and/or abuse on the part of the British government as the result of delay, imperfect transposition and erroneous application of the directives on private insurance.
The above comments, which may wrong the British government and the European Commission, do not appear to have affected either one or the other to date. The European citizens believe that their voice should be heard and it is an opportunity to restore the credibility and validity of the European Union and of our institution vis-à-vis the citizens. If we move without transparency and without account being taken of the citizens' side, then we fail as a European institution at a crucial turning point in the overall development.
Mr President, Commissioner, ladies and gentlemen, I should like to thank all three rapporteurs for their excellent work, but especially Mrs Laura González Álvarez, whom we miss greatly in the committee.
The role of the Committee on Petitions is to ascertain whether national and local authorities are implementing and applying EU directives properly. We are therefore obliged constantly to enter into disputes with national governments or ministries, and sometimes the European Commission also launches infringement proceedings. Obviously this is not to the advantage of the government concerned, but we are here - and that is how I understand my work in the committee - to protect the public. These Lloyd's petitions are unpleasant, not only for the former and current British governments, but also for the European Commission, which hesitated as early as 1978 to take steps against the United Kingdom. The circumstances surrounding the exchange between the Commission and the British Government on Lloyd's were very curious.
But just what is the so-called Lloyd's scandal? Lloyd's had recruited Names without making these people aware that it was facing huge insurance losses, mainly due to rulings in the USA on asbestos cases. The Lloyd's management then passed these losses on to the Names. As a result many lost their assets and some the only provision that they had made for their retirement. It was not only Britons that were affected but also Belgians and Germans. A few even took their own lives. Now we could say very coldly, 'Well, hard luck!' But no, these people were confident that the insurance market was regulated and that British and EU law would be respected.
I am standing between two highly esteemed British colleagues, namely Roy Perry and Michael Cashman. I am very pleased that a compromise has been reached, but I also deeply regret the fact that this report has caused such a political upheaval. I welcome the compromise and hope that it will enable us to bring justice to the petitioners and help to ensure that such a tragedy does not happen again.
Mr President, I shall try to be brief in my reply to Members of Parliament and their questions.
Mrs Wallis asked whether the Commission is really the Guardian of the Treaties in this case. I would like to reply to her and other Members that yes, we are, and that is the reason the Commission has sent two letters of formal notice. The Commission did not send those letters of formal notice for nothing, there were reasons for doing so. The UK Government has reacted and now, as I said earlier, the legislation is brought into line with European law. It is the duty of the Commission to ensure that this happens.
At the centre of this debate is the question as to the role of the Commission. The role of the Commission, as I have said time and again, is to see that present legislation is in line with present European law. Let me give another example that also concerns the United Kingdom. The United Kingdom has instructed its customs authorities to impound quantities of alcohol and cigarettes in excess of what it thinks is reasonable for personal consumption. The Commission has judged that these actions are disproportionate to the purpose sought. Therefore the Commission has sent two letters of formal notice, the process of negotiation and discussion with the UK authorities has started and the UK authorities have brought their instructions into line with what the Commission thinks ought to be done. However, the people who have had their cars impounded have still not received any redress for the loss that they have suffered.
Mr Perry and Mrs Wallis might well say that the Commission should do something about it, see to it that those who have had their cars impounded get compensation for their loss. My reply to them would be the same as my reply in this case - that is not the job of the Commission. Therefore the matter of compensation for previous losses must be left to the national judicial authorities and, as has been remarked this morning, there is now a lawsuit which has been brought before the High Court in London.
Therefore, with all the sympathy I have for people who have undergone these tragic occurrences, some of whom have taken their own lives, I cannot go further than the law allows me to. Therefore, it is not true, as Mr Collins said, that the Commission is sitting on the fence. The Commission is not sitting on the fence, but it cannot go beyond the bounds of what it is allowed to do.
That is what I would like to say. It is not a question of David versus Goliath, as Mr Gemelli said, it is a matter of what the legal bounds of the Commission are. The Ombudsman has dealt with the matter of transparency and I have nothing more to add, except to say that the matter of the committee of inquiry is something I must leave up to Parliament. It is not for me to judge whether the circumstances are present for such a committee, nor whether the process hitherto has been correct. That I must leave in the hands of Parliament: I will respect its outcome.
Mr President, in his speech Mr Cashman made various quite serious allegations. I concede that he has been consistent throughout in seeking to block this report by every means and at every turn. I would simply ask you to confirm that the action of the House in receiving this report is fully in accordance with the Rules of Procedure and that it is acceptable.
As regards paragraph 5 concerning the accompanying explanatory statement, I am more than ready to make an oral amendment to my report that the explanatory statement, in accord with our usual practice, should not be included with the report. It is the report that is important, but I would welcome your confirmation on that point.
Mr Perry, I can confirm that Parliament's services have carried out careful checks as to whether this report is acceptable, and have come to the conclusion that it is indeed acceptable.
Mr Cashman has the floor.
Mr President, I agree that the report as it stands is now admissible, but that is because changes were made that I and Parliament's services asked for and which the services upheld.
The debate is closed.
The vote will take place today at 12 noon.
(The sitting was suspended at 11.59 a.m. and resumed at 12 noon)
The next item is the vote.
. Mr President, following discussions between the PSE Group and the PPE-DE Group, I would like to put forward the following oral amendment to Amendment No 152: 'The Commission shall assess the need to lay down, at a European level, definitions of central counter-party and clearing and settlement systems. On the basis of this assessment, the Commission shall submit a proposal to the European Parliament and the Council.'
It is my great pleasure to welcome to the Official Gallery today a Delegation from the Russian Federal Assembly, led by the Deputy Chairman of the State Duma and Co-Chairman of the EU-Russia Parliamentary Cooperation Committee, Mr Vladimir Lukin, and Mr Alexander Evstifeev of the Federation Council.
The delegation has been attending the sixth meeting of the EU-Russia Parliamentary Cooperation Committee in Strasbourg.
We now continue with the vote.
Report (A5-0292/2003) by Giorgio Lisi, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council directive on the limitation of emissions of volatile organic compounds due to the use of organic solvents in decorative paints and varnishes and vehicle refinishing products and amending Council Directive 1999/13/EC (COM(2002) 750 - C5-0632/2002 - 2002/0301(COD))
(Parliament adopted the legislative resolution)
Joint motion for a resolution
Mr President, the oral amendment regards the replacement of almost all of paragraph 22. The whole of the first part should be replaced with the following: The European Parliament 'undertakes to organise, at the beginning of 2004, in cooperation with the Inter-parliamentary Union, a new parliamentary conference on the WTO with a view to discussing?' The rest remains unchanged. I believe that this text is clearer and I hope that all the Members will be able to accept it.
Mr President, before moving on to the Cashman report, I would like to point out that we have received an erratum which is not really an erratum at all. It makes a correction to the Cashman report in respect of Parliament's support for the T-84/03 proceedings against the Council for reasons of transparency. The erratum uses the phrase 'discuss the European Parliament's participation', while the original text says 'support' such participation. I do not understand how this erratum came about, given the fact that, as far as we are concerned, the original text stands.
This matter has been referred to our legal service and to the President for a ruling. The President's ruling is that the form of words in the erratum is in accordance with the Rules of Procedure and is therefore admissible. The original form, however, is not admissible.
(Interjection by Mr Pannella)
Before Mr Pannella gets too excited - and I am always keen to see Mr Pannella excited because it is so entertaining - there is no point in debating this because the President has examined the matter very closely. He has made his ruling, to which I adhere. You can argue as much as you like but I shall stick to the same position.
(Parliament adopted the resolution)
(Protests from Mr Pannella)
President. We can discuss it later, Mr Pannella! It is done now.
Motion for a resolution (B5-0403/2003) tabled by the Committee on the Environment, Public Health and Consumer Policy, on the EU's contribution to the World Summit on Sustainable Development (WSSD) Plan of Implementation
(Parliament adopted the resolution)
Report (A5-0229/2003) by The Earl of Stockton, on behalf of the Committee on Petitions, on the annual report on the activities of the European Ombudsman for the year 2002 (C5-0271/2003-2003/2068 (INI))
(Parliament adopted the resolution)
Report (A5-0239/2003) by Laura González Álvarez, on behalf of the Committee on Petitions, on the deliberations of the Committee on Petitions during the parliamentary year 2002-2003 (2003/2069(INI))
(Parliament adopted the resolution)
Report (A5-0203/2003) by Roy Perry, on behalf of the Committee on Petitions, on Petitions declared admissible: the Lloyd's Petitions (Petitions 1273/1997, 71/1999, 207/2000, 318/2000, 709/2000, and 127/2002) (2002/2208(INI))
Before the vote on the resolution as a whole:
Mr President, before we vote on the resolution as a whole, could you please confirm that the President of Parliament has ruled that the words 'and accompanying explanatory statement' in paragraph 5 may be deleted?
That has been agreed. The final version of the report will not contain those words. I reiterate that the President closely examined the question of the admissibility of this report before the vote.
(Parliament adopted the resolution)
President. That concludes the vote.
EXPLANATIONS OF VOTE
It was a positive step that at second reading of this draft directive it was recognised that traditional practice in public sector bodies with regard to the use of public sector information has developed in very disparate ways, and this should therefore be taken into consideration. It was also a positive step to recognise the right of any citizen, any natural or legal person residing in a Member State, to have access to European Parliament, Council and Commission documents.
When adopting rules on the scope for commercial re-use of these documents, however, it must be ensured that it is not the market that sets prices. Allowing the market to set prices prevents them from rising excessively high, which is positive; however, it means that access to information by certain interested parties may be impaired.
Hence, it is important that the Member States should find ways of making basic information available free of charge, ensuring that it is accessible to all, especially via the Internet and other accessible means, and paying particular attention to people with disabilities.
I supported Mrs Read's report. It is an excellent piece of work on the Modinis programme. This programme will help to improve the security of information networks throughout the information society within the European Union. It will also promote the dissemination of good practice.
I should make it clear that the use of open switchboards is crucial to the security of information. It is important for programmes based on these switchboards to be included in the Modinis programme. The budget for the latter amounts to EUR 25 million.
I reiterate my support for Mrs Read's proposed amendment to the Council common position for adopting a European Parliament and Council decision on the multi-annual programme (2003-2005) for the monitoring of eEurope, dissemination of good practices and the improvement of network and information security (MODINIS). She wishes to ensure a minimum sum of EUR 21 million for this programme.
It is in Parliament's interest to have valid initiatives with at least the resources they need to achieve their objectives. Despite the budget restrictions to which we are subject, we have to guarantee the efficiency and effectiveness of the measures we want to implement.
Mr President, the text adopted at first reading in Mrs Villiers' report does not amount to a significant improvement on the Commission's text. Nonetheless, it does represent an acceptable compromise, and we would have been prepared to support it, had the second part of Amendment No 86 not been adopted. In view of the importance of the matter, it is most unfortunate that investment firms should in practice have been exempted from trading at the advertised prices. This runs counter to transparency. I would simply like to point out that no substantial majority was reached in the House in support of the text. This was the case both for Amendment No 86 and for the final text. I trust Mrs Villiers will take this into account. It is to be hoped that when the Council returns the text to Parliament for second reading the House will agree on a compromise acceptable to more Members.
The Commission wants to update the legislation that has governed the financial markets since 1993, a central, structural element in the creation of a European capital market, the final objective of the financial services action plan included in the 'Lisbon Strategy'.
The report supports the main thrusts of this directive, despite the differences in ISD model championed by the investment capital lobbies - between the choice of a model known as the 'Anglo-Saxon' model, in which investment firms compete fiercely with the stock exchanges, backing the City of London and opening the door to US investment capital, and a system known as the 'continental' system, more firmly based on the stock exchanges and preferred by French investment capital.
What is at stake, then, is market domination by the investment capital of one country or another, while the degree of liberalisation of such capital and its various operators increases, raising enormous amounts of capital through pension funds and the privatisation of social security. At the same time, elementary prudential rules and the transparency of operations are also at stake because of their cost. This objective, which we reject, is supposed to be efficient, but has contributed to the increased instability and volatility of the financial markets, with impacts on the real economy and consequences for economic growth and jobs.
Nowadays, much more than ever, there are large amounts of money lying around throughout the world: money belonging to individual savers, small banks, insurance companies and pension funds. Internationally operating companies that offer high returns have taken a large proportion of that money for themselves and with it gained control over the pension funds, too. This kind of company does not produce anything, but has obtained a dominant position by forming a bridge between those wanting to receive interest or dividends and those who need capital for their activities. These are chiefly US companies with a branch in London. Ten years ago, a directive was adopted for investment services such as this, and that now needs to be updated. The question is, then, what purpose that modernisation serves. Will it result in better protection for savers and pension funds against financial adventurers, or, on the contrary, in greater freedom for those who administer so much money? The rapporteur wants to reduce bureaucracy and costs, and creates a string of exemptions to the transparency she accepts only with difficulty. The obligation to seek out the best deals for clients, as well as low transaction costs and investment products suitable for the client fades into the background. The large groups are divided on account of national interests, and so the investment companies get their own way.
The Commission's proposal for a directive aims to protect investors (by setting harmonised requirements for the activities of authorised intermediaries) and help investment firms to operate at European level.
As this is a framework directive, it confines itself to defining the general high-level obligations that the Member States' authorities should fulfil. It tries not to impose a specific market structure but to be flexible enough to accommodate the diversity of market structures in the various countries, as well as facilitating and promoting innovation in an environment of cooperation among national authorities. It clarifies and completes the list of financial instruments that can be negotiated on the regulated markets and between investment firms; it updates and harmonises the regulatory conditions that investment firms must fulfil, both at the time of the initial authorisation and subsequently; and it enhances the practical implementation of the 'single passport' for investment firms, reaffirming and extending the principle by which companies should be able to operate throughout the European Union on the basis of the authorisation and supervision provided by the competent authorities in their Member State of origin. The proposal touched - and touches - on sensitive, delicate issues, as was quite clear during the debates in the specialist committee, but in view of the balanced compromise position put forward by the rapporteur, Theresa Villiers, whom I warmly congratulate, I voted for it.
Mr President, we voted against this report as British Conservatives because although we are in favour of much of what is in the report - we are particularly pleased to see that classic and vintage vehicles will be exempted - we are concerned about the principle of substitution. This means that a product could be banned if another product that is safer or more environmentally benign is proven to be so. The problem is that sometimes these judgments are marginal.
Also, it is a big threat to research and development. Companies will not bring products to the market if they think that at the stroke of a pen their product will be removed from the market.
Lastly, it is very dangerous for consumers, as it will create a monopoly situation in the product market with subsequent price increases. We voted against to register our displeasure about this particular aspect and this is something that we will also need to fight a big battle on when it comes to the forthcoming Chemicals Directive.
The Lisi report on solvents used in decorative paints and varnishes sets out to reduce the harmful effects of these substances with a view to guaranteeing European citizens clean air.
The manufacture of such solvents results in significant emissions of ozone, the effects of which are harmful to human beings and to the natural environment. The intention is to urge related industries to restrict their use of these solvents. They are encouraged to adopt more environmentally friendly methods of production that would be less harmful to public health, notably to occupational health. Measures of this kind are already in place in a number of European countries. The rapporteur advocates harmonisation to the highest standards rather than to the lowest.
This is a laudable aim, but European citizens will be the only beneficiaries. Further to an amendment we opposed, coating materials produced for export to non-member countries are not affected. This is allegedly in the interests of the competitiveness of European companies.
Clearly, the European Union only intends to guarantee clean air to its own citizens. As for the fate of the rest of the human beings on this planet, in particular, the citizens of the third world, it is washing its hands of them and is prepared to allow them to be poisoned or even die. This text does at least make it crystal clear how little the Union cares about the fate of the populations of the least developed countries.
I congratulate the rapporteur on his excellent work. I am opposed to the amendment which aims to increase the maximum boiling point for a volatile organic compound from 250°C to 280°C. Since this has practically no environmental benefits, and since it is even doubtful whether it complies with the eco-labelling rules, this amendment may have highly negative repercussions for paint-manufacturing SMEs.
I congratulate Mr Lisi on his excellent report.
The high level of public health protection to which the European Union aspires means that great care must be taken when placing on the market and/or distributing products containing substances that are hazardous to human health. On the other hand, the commitments to sustainable development, the introduction of national emission ceilings and the adoption of 'cross-compliance' ideas (aiming at greater environmental awareness by industry) are furthered by this type of proposal. I particularly welcome the fact that representatives of the industries affected have been following the progress of this dossier, handled so well by Mr Lisi, an essential arrangement if we want operators to be fully aware, to take part and to accept their responsibilities - after all, the proposal may affect some 50 000 plants in the Community. I also agree with the proposed two-stage approach to reduce the volatile organic compound (VOC) content in decorative paints and varnishes covered by the directive, so as to leave the sectors affected enough time to adapt. It was also a positive step, in accordance with the principle of subsidiarity, to allow the Member States to establish and implement their own market control mechanisms. Parliament's adoption of certain excessive amendments contrary to the rapporteur's views led me, however, to abstain in the final vote, although I voted for the legislative resolution.
The report's analysis of the first year of implementation of the regulation is relatively positive, with great progress having been made by the European institutions. I welcome the fact that an increasing number of documents has been made available to the public, that registers have been created and that the citizens are becoming increasingly aware of their right of access to the documents.
This regulation is important in that it lays down new rights for public access to the documents of the Community institutions, and it is a major step towards establishing greater openness and transparency regarding their activities, strengthening the democratic principle on which the European Union is based.
There still remain countless problems of access, the main one of which is the relatively high percentage of documents refused, with access to certain types of documents being systematically refused. It is regrettable that in 38% of cases the Commission invoked 'unspecified exception' as the reason for refusal.
The necessary measures need to be put in place to achieve full compliance in the implementation of the regulation and to ensure complete transparency and the right of access to documents by the citizens.
This right of access has been confirmed in the draft Constitutional Treaty, which extends the obligation to transparency to all institutions, agencies and bodies.
I am one of those who consider that public access to the documents of the European Union institutions brings great benefits and, therefore, I support the rapporteur's suggestions overall because they aim to perfect the means by which this access is put into practice. Thus I am pleased to see that analysis of the results of the first year of full implementation of the regulation on public access to documents shows that the European institutions are making a growing number of documents available to the public.
Public access to documents specifically narrows the gap between the European institutions and the citizens of the Member States, encouraging greater interest and understanding of the issues dealt with, and confers greater transparency on the work done by the institutions.
I realise, however, that the individual character of the Community institutions means that the extent of public availability of documents is not and cannot be the same in all the institutions. To see this, one just has to compare the nature of the Council, for instance, with that of Parliament.
In view of this, and even though, as I have mentioned, I consider public access to documents to be of the greatest importance, I voted against the motion, since I believe the rapporteur forgets my reservation when he proposes equal treatment for all the institutions without taking certain relevant specific details into account.
In connection with the request by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs to the Committee on Legal Affairs and the Internal Market to 'support the European Parliament's participation' in the T-84/03 proceedings against the Council, the Legal Service has, with the consensus of the political leaders in the European Parliament, put forward a text for adoption which aims to 'discuss the European Parliament's participation' via an erratum.
The proceedings I instigated against the Council relate to issues of transparency, including, not least, the secrecy of legal opinions, and concern not only the rights of citizens to access documents to carry out democratic scrutiny of the behaviour of the institutions, as they are entitled to do, but also the rights of the Members. The umpteenth trick of the Legal Services, with the collusion of the political leaders of the European Parliament, has been to overturn the decisions taken by a parliamentary committee which were to be put to the vote in plenary.
The Legal Services of the European Institutions are a corporation which enjoys the greatest freedom to act and whose initiatives are not subject to any control. The impunity which the Legal Services enjoys is detrimental to the rights of the institutions, of Parliament, of the Members and of the citizens, while the actions of the political leaders of Parliament are typical of a bunch of cronies seeking protection.
No in-depth assessment of the reasons for the failure of the WTO Ministerial Conference at Cancún is provided in the resolution just adopted by the European Parliament. The resolution does not contain clear guidelines for the future either. In particular, it fails to state that:
Failure was due to increasingly widespread rejection of the free trade system. It is imperative to work on the creation of fairer rules governing international trade;
The European Union acted as a fervent disciple of the doctrine of free trade. It bears a good deal of the responsibility for the failure at Cancún. For instance it insisted on including on the agenda negotiations on the Singapore issues on, inter alia, investments and public procurement in spite of opposition from the developing countries.
The Commission bears much of the blame for failure. This is because at these international negotiations the Commission adopted the standard approach it favours when dealing internally with advocates of policies it does not agree with. It simply refuses to communicate with them;
Reform of the common agricultural policy as prepared in advance of Cancún is now largely obsolete. I should mention that we opposed it from the outset. The European Union must take account of the most recent information and draft a further reform, which should provide greater protection for our agricultural model.
I differ from most other Members of the European Parliament in that I am one of those rejoicing at the failure in Cancún. This is not because I am opposed to the principle of globalisation. I am actually in favour of the theory of free movement of people and ideas. Nonetheless, I am against unregulated globalisation. In particular, I am against globalisation governed by a rigid system of economic and financial rules imposed by the strongest player.
In addition, it became evident at this summit that advocates of an alternative world order have transcended the stage of outright rejection. Their thinking is developing and truly alternative proposals are emerging.
Hence my refusal to put my name to a resolution too heavily weighted towards regretting the failure. This latest alarm call was needed. The main world leaders must be made to understand at last that they will never again enjoy full and absolute freedom. They will no longer have a free hand to impose their ideas and practices on the rest of the world.
The Spanish delegation of the Group of the Party of European Socialists voted against Amendment No 7 to paragraph 11.
This delegation cannot accept this text's mention of an agricultural product - cotton - and its recommendation that assistance to that sector be reviewed and restricted. It would have a direct impact on more than 10 000 Spanish farmers and their families, and would generate an unjustifiable and intractable socio-economic problem.
It is a positive step to try to achieve the millennium development objectives, which include eradicating extreme poverty and hunger; guaranteeing universal primary education; promoting equality between men and women and giving women a voice; reducing infant mortality; improving mothers' health; fighting HIV/AIDS, malaria and other diseases; guaranteeing environmental sustainability; and promoting a global partnership for development. It is a positive step to underline the importance of the new commitments made at Johannesburg, even though they are so limited.
One must not, however, forget that the failure of the negotiations at the Fifth WTO Ministerial Conference at Cancún was due to the refusal of the more-developed countries to find solutions that were fair to the developing countries. They continued to ignore the need to forgive the less-developed countries their debts, and held out for their own priorities, particularly the Singapore issues, rather than the need for fair trade and sustainable development.
We therefore demand that the European Union should not take up the four Singapore issues again and should immediately withdraw all the requirements it imposed on other countries during the negotiations on services, particularly the liberalisation of water and other public services.
In the past, the west coast of Europe became rich as a result of colonial conquests and of controlling the economy in the Third World. Instead of being able to achieve self-sufficiency in agriculture, mining and industry, Third World countries were forced to gear production towards an export economy. The Third World had to supply cheap raw materials, and subsequently buy expensive industrial products from Europe. That was the formula that kept those countries poor. They have since obtained political independence: the Latin American countries almost two centuries ago now, and the South Asian and African countries half a century ago. They can now offer some resistance. They tried this in the 1960s with the Non-Aligned Movement. Following a long interval, they did it again during the Cancún WTO Ministerial Conference. I by no means share the indignation at their actions which prevails here. The European Commission and a large proportion in this Parliament are still assuming that protests from the Third World have only delayed an inevitable development towards international free trade and protection of foreign investments, and that the desires of Europe and the US still have to be complied with. In the meanwhile, we continue with export subsidies for our agricultural surpluses and tobacco cultivated solely for export. It is time that we made room for another economic development model. For these reasons, I am casting a 'no' vote.
The failure of this Fifth WTO Ministerial Conference affords a unique opportunity for rethinking the Union's policy on trade. There is no doubt that the European delegation was full of good intentions and spared no effort. The question therefore arises as to whether the very framework and terms of reference of organisations of this kind are the reasons why things are going wrong.
Unfair though it may seem, this failure gives the European Union the chance to abandon its dogmatic approach to the issue. It will enable the Union to start afresh and perceive external trade as a subject for negotiation between sovereign states. No longer should it be considered one more stage of the triumphal progress of the mighty Community. It should be obvious that rejection was the only way in which the LDCs could demonstrate their freedom. It should be obvious too that the overly complex so-called global negotiation we advocate prior to each new cycle allows certain nations very little room for manoeuvre. These nations are forced to choose between endorsing agreements between Europe and the United States or bearing the blame for failure.
If the WTO is simply tinkered with, the necessary miracle will not be wrought. It is not a question of getting the WTO back on course. It is a question of setting a different course.
No leadership will last if it is not credible. Thus, a year after we led the Johannesburg Summit, our credibility now depends first of all on our ensuring that the goals and timetables of the implementation plan that came out of Johannesburg are achieved through our action at home. The truth is that, one year on, the European Union Member States that have begun to transpose the Johannesburg commitments into their national policies are few and far between. Secondly, it depends on our action abroad, to endow the Johannesburg commitments with monitoring, assessment and enforcement methods that are transparent and binding. Transparency and commitments are two sides of the same coin. Thirdly, it means we must launch an international debate on reforming institutions. We have new goals and new timetables governed by old institutions. If we want to regulate globalisation, it is essential to reform some of the existing institutions - such as the World Trade Organization, the World Bank and the United Nations - giving them the social and environmental ambition that they do not have at the moment, and also to create new institutions, such as a World Environment Organisation and an International Court for Environmental Crimes.
I congratulate the Earl of Stockton on his excellent report on the annual report of the European Ombudsman for 2002, to which I give my support, in particular as regards the need for all the institutions of the Union, especially the Commission, to adopt the Code of Good Administrative Behaviour.
In this context, I should like to highlight the role of the Ombudsmen in the democratic process of Europe, in ensuring that all people have the right to have their affairs handled impartially, fairly and within a reasonable time by the institutions and bodies of the Union; access by citizens to European Parliament, Council and Commission documents; and the right to refer cases of maladministration in the activities of Community institutions or bodies (with the exception of the Court of Justice and the Court of First Instance acting in their respective judicial roles).
I should also like to congratulate Mr Söderman on concluding his term of office, which he has exercised in such a way as to enhance the role of the European Ombudsman in the process of European integration.
Mr President, I cannot support the Perry report. This is an internal British squabble. Continental taxes should not be spent on trying to sort this out when a British court is already hard at work trying to solve the problem. I am amazed to see British Conservatives attacking a national British institution when I do not believe that Frenchmen, Spaniards or Germans would do the same to their own national institutions. They should be ashamed.
Secondly, this is about posturing, spin and leading on the Names - who, I admit, are unhappy about this - by making them believe that something can come out of this, when nothing can. This is going to run into the sand. It would be much fairer to tell them - as I have done in replying to letters I have received - that we are very sorry but we cannot help them. We should not be spinning and pretending otherwise.
EPLP members abstained on the Perry report because we do not believe the report to be a balanced view or assessment of the facts. The report also contains errors of fact.
That concludes the explanations of vote.
(The sitting was suspended at 12.50 p.m. and resumed at 3 p.m.)
The next item is the report (A5-0244/2003) by Mr von Wogau, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the Council's Fourth annual report according to Operative Provision 8 of the European Union Code of Conduct on Arms Exports (2003/2010(INI)).
Mr President, first of all we should ask ourselves why we are debating issues to do with European defence in this Chamber, which is not particularly full, in the European Parliament. I am particularly pleased that Commissioner Barnier is here, because he was the one who brought the issue of European defence to the fore in the Convention.
Right at the outset, I should like to explain briefly why we are addressing defence issues here in this Parliament. In 1999, the Heads of State and Government decided to establish a European crisis intervention force of between 50 000 and 60 000 troops. Since then, this crisis intervention force, which was actually a virtual force and not a regular European Union army, has however been deployed in two cases, first in a small operation in Macedonia, and then also in Bunia in the Congo under mainly French leadership.
I come now to the European Parliament: on 10 April of this year, on the basis of the Morillon report, the European Parliament set out its views on defence policy, and in particular proposed a two-stage plan. At the time we had asked ourselves what we could learn from Maastricht. We learnt from Maastricht that first and foremost you only make progress in Europe if you set clear goals and deadlines for achieving them. We said that by the year 2009 we wanted to have made sufficient progress to be capable of carrying out an operation of the intensity and difficulty of the Kosovo conflict on our own, independently, or together with our allies.
As a first step, the call was made in the Morillon report, and subsequently endorsed by a substantial majority in the European Parliament, for us to have a 50 000-strong crisis intervention force by 2004, a permanent crisis intervention force to be available around the clock for rescue operations and humanitarian duties. That then is what the European Parliament is calling for.
I now turn, however, to arms policy: after the operations in the Balkans, we were told repeatedly by the American side that Europe only spent 50% of what the Americans spend on defence, but that measured in terms of efficiency it was only 10%. Why is that the case? In the United States there is only one buyer of arms and that is the Pentagon. In the European Union, there are not one but 15 buyers, which procure more or less the same things, but according to different criteria and using different methods, and cooperation in this sector leaves a great deal to be desired.
We do not therefore have a common armaments market here, but continue to have 15 sub-markets. Our goal now must be - if we wish to move forward and spend European taxpayers' money more efficiently in this sector - actually to form a common market, which means dismantling barriers to trade between the Member States in this sector too. However, if we wish to dismantle these barriers to trade, we first need to ensure not only that there are common rules for the export of armaments, but also that these common rules are applied in the same way by the 15 Member States. Anything else would mean that the exports would first be transferred within the European Union to those countries with the laxest provisions, and that must not be allowed to happen. The European Union Code of Conduct on Arms Exports is undoubtedly our most developed body of legislation. But firstly it is only a code and it has only been transposed into law in some countries. The first demand that is made in my report is for this code to be made legally binding. That is the first issue. Member States may also declare unilaterally that the provisions are legally binding. In addition, we have to ensure, as soon as they are legally binding, that the authorities in the 15 Member States apply these provisions in exactly the same way, because that is the first and most important precondition for success.
Secondly, the report calls for arms brokering to be better regulated. There is a certain element here of deals taking place in a grey area, brokered by people who should surely not be involved in this activity. That is why we are calling for all of those engaged in brokering activities to be registered, and think that a Europe-wide system of authorisation should be introduced for this activity.
Thirdly, we note that it is relatively straightforward to ascertain who has manufactured the arms, and often this also tells you who owns them. It is unclear, however, how they are passed from one to the other. That is why we are calling for an international system to be set up that will make it possible to ascertain who has passed the arms to the end-users. There is a French proposal on this subject and we are calling for this to be used as a basis for ensuring that we obtain a full account of how the arms reach end-users, which is of decisive importance for security.
Mr President, ladies and gentlemen, Mr von Wogau, I too am glad to be with you again today. I have not forgotten the excellent dialogue we engaged in at meetings of the various parliamentary and non-parliamentary groups when you tackled issues relating to European defence. In particular, I remember the time when I was leading the group on European defence policy within the Convention.
Mr von Wogau, I would like to thank you for drafting the splendid report you have just presented to us, namely the Fourth annual report on the European Union Code of Conduct on Arms Exports.
One of the merits of this report is that it puts the problem of arms exports back in a wider context. In other words, it puts it in the context of the policies of the European Union. Some of the most notable of these are the challenge of the forthcoming enlargement, the common foreign and security policy, and of course, defence policy. Another is the need to develop a European procurement and defence policy.
The European Union Code of Conduct on Arms Exports adopted in 1998 is politically binding on Member States. The ultimate responsibility for arms exports rests with national governments. Nonetheless, certain aspects of the arms trade do come within the remit of the CFSP. The Commission fully endorses the CFSP, and endeavours to implement everything that falls within the competence of the Community. The Commission is prepared to collaborate with Member States in areas where responsibility is shared. Compliance with the regulation on products with a dual use is one such area.
The Commission welcomes the progress on implementation of the code and better transparency made last year by the Council under the Danish and Greek Presidencies. In particular, I would like to highlight the improvements concerning the data contained in the annual report and in the introduction of a record of the procedures agreed by the Member States within the framework of the code of conduct. I should also like to mention the adoption in June last year of the common position on the control of arms brokerage activities.
The Commission is aware of Parliament's strong interest in this subject. We have taken special note of the constructive and ambitious position adopted in the House as reflected in your report, Mr von Wogau. Your report encourages the Council to pursue its work in this field and strive to improve it. We agree with almost all of your assessment of the fourth year of the implementation of this code, Mr von Wogau. We appreciate many of the suggestions put forward in your report. I refer both to those aimed at greater transparency and more rigorous control and to those seeking greater harmonisation and legally binding provisions.
We agree with your proposal to make more frequent use of the expertise of the group on conventional arms exports and the Council's geographical working groups in order to draft common assessments and ensure a more multilateral approach. This could prove an important step towards harmonising the arms exports policies of all the Member States. More attention must be paid to the attempts to establish a common definition of the eighth criterion of the code regarding compatibility between arms exports and the technical and economic capacity of the country of destination.
I believe it is also very important for the European Union that the acceding countries should be fully engaged in procedures linked to the code of conduct, especially as regards the exchange of information and notification of licences refused. In addition, the European Union should continue to encourage third countries to adhere to the principles of the code. It should also continue to support efforts to create an international instrument for this field, especially the work within the framework of the G8.
The Commission has presented a draft Community Council regulation on the trade in certain goods and equipment that could be used to inflict torture, capital punishment or other cruel, inhuman or degrading treatment. I believe it is essential to ensure respect for the European policy banning the death penalty and torture. No exceptions can be allowed. At the same time, the WTO provisions must be respected. Hence the relative complexity of the measure.
This is also the reason for the delay in drafting our proposal. The latter is now being considered by competent bodies within the Council. We still hope, however, that it will be possible to adopt it in the near future.
The Parliament report and the very important proposals by General Morillon you mentioned a moment ago, Mr von Wogau, both rightly highlight the link between export control measures and the development of a European Union defence procurement policy. Such a policy was proposed in the Commission communication of March 2003.
Clearly, there is a connection between relaxing controls on the movement of arms within the European Union on the one hand and strengthening and harmonising practices on the control of exports to third countries on the other.
In this connection, it is essential to consider carefully the proposals on a common monitoring system within the European Union. You and I both worked on this idea in the framework of the Convention. In light of this, it is now appropriate for us to explore the possibility of creating a European arms export control agency. We should also consider a European agency on armaments, procurement and research. Such an agency could be one of the instruments of a single European arms market. The latter is sorely needed, as you pointed out.
That concludes my response to the contribution by Mr von Wogau. Thank you for your attention, ladies and gentlemen.
Mr President, the clear and balanced report drawn up by my colleague, Karl von Wogau, deserves my warmest thanks. The report analyses the situation at present and proposes consistent action for the future.
It is important to take account of the enlargement of the Union in this connection too, as the considerable market in conventional weapons still focuses on the countries included in the accession now and those countries bordering on them. A review and standardisation of EU practices must be undertaken without delay, and we must ensure there is compliance with the EU Code of Conduct in the countries that are to be the EU's new neighbours and in countries with which the EU has concluded a stabilisation and association agreement.
The rapporteur rightly states it is a fault of the current Member States that data on exports to stable countries - to other EU countries and the United States of America - is given in minute detail but there is a lack of such data on exports to less stable countries. The remedy proposed in the report, greater transparency and a more multilateral approach, is the only way to correct these defects and prevent transfers of arms that pose a threat to human rights, regional stability or sustainable development.
The development and harmonisation of legislation as well as a register of transactions and an authorisation system regarding the export of arms are both essential, and the idea also presented in the report with regard to establishing a European arms export control agency should be seriously considered as a logical next step towards a joint European armaments and procurement policy and the establishment of a common market in armaments.
One piece of information in the explanatory statement in Mr von Wogau's report needs to be corrected, however. The legislation in force in Finland on the export of armaments is in accordance with the recommendations laid down in the UN Firearms Protocol and in the OSCE Document on Small Arms and Light Weapons. The control of armaments brokering in Finland aims to thwart the circumvention of bans on arms exports imposed by the European Union, the UN Security Council and the Organisation for Security and Cooperation in Europe, as well as the EU Code of Conduct on Arms Exports and other international agreements and undertakings concerning the control of exports. The aim too is to prevent the illegal manufacture of, and trade in, arms. We can therefore anticipate that my country will support the policy being proposed by my colleague, Karl von Wogau.
Mr President, Commissioner, the Group of the Party of European Socialists supports Mr von Wogau's report, and I should particularly like to thank the rapporteur for his very good analysis of the successes and deficiencies in the control of arms exports in the European Union.
In the Convention and the draft constitution we have said that Europe needs to shoulder more responsibility in the world. Our clear intention is to not only be a large market but also a political unit, which takes on responsibilities beyond the borders of the European Union, and the issue of arms exports has a central role to play here. We hear of some cases of completely irresponsible behaviour: of arms being exported to crisis regions causing conflicts to escalate, instead of arms exports being reduced or stopped, which would help to take the heat out of these conflicts. The arms trade is one of the reasons why it is often in the poorest regions of the world that there is armed conflict and, as we see, it is very often child soldiers who are deployed there.
The arms trade, as we all know, is, like the drugs trade and trafficking in human beings, a multi-billion-pound business. The profits are huge, and that is why this shady market is so attractive to operators. The Code of Conduct has proved its worth - there has been some improvement - but the report also notes that exports are still being sent to crisis regions in contravention of the Code. We have not yet achieved our aim; we do not yet have this issue fully under control.
I also agree with the rapporteur that if we want a common arms policy - meaning that individual countries do not do their own research or manufacture their own arms but that we do this together at European level - we not only need a common armaments market internally, but also a common arms export policy. Just as we have a common trade policy for normal goods, so we also need a common policy for arms exports, and I agree with what we say in paragraph 3: the data available is insufficient. The type of arms that are supplied, the total value of exports, the number of licences refused, more precise information on the country of destination and the end-user - we need all of these data, otherwise we cannot exercise control of the market and spot when something is wrong.
Brokers in the arms trade are quite unique agents. We are familiar with the various scandals. As I have already said, there is a lot of money to be made. That is why I very much welcome our call for a register of arms brokers and also for an authorisation system of some kind. We urgently need a common position here, and this Parliament calls on the Council to bring about an agreement amongst the Member States. I also wish to mention that the EU cannot shoulder this burden alone. We need our neighbours, but we also need Russia and the United States of America. We would be pleased if the French initiative were successful. It is in the interests of the credibility of the EU's external policy for us to stick to our principles in this sector too, and I very much welcome Mr von Wogau's report.
Thank you very much, Mr Leinen. We hope your work in the Council of Europe also goes well.
Mr President, the report under discussion refers to an issue of huge strategic, political and economic importance. Indeed, the production of and trade in arms secures huge excess profits for multinational big business which, with privatisation, now controls these sectors. However, quite apart from the profits, by supplying arms, producer countries also safeguard political control of purchasing countries, both through the rake-off paid by the arms industries to the governments of these countries and through control of their equipment. Thus, all means are being used to promote the creation of conditions of demand and consumption of arms, by fomenting tension, armed clashes and massacres of or infighting among peoples. The demand and consumption of these products also concerns the producer countries. In fact, as we know, our governments are constantly strengthening both the repressive mechanisms used against the burgeoning demonstrations by our peoples against the anti-grass roots policy and conflict prevention, crisis management and the fight against terrorism, in other words military intervention the world over.
All this, which is expressed through the constant militarisation of the European Union, in ever closer cooperation with ????, calls for huge quantities of arms. That is why Mr Solana proposes increasing the military forces. These developments, of course, are fraught with huge dangers for the peoples of the European Union and for mankind as a whole within the framework of intra-imperialist rivalry. However, they satisfy the speculative appetites of the political-military-industrial network which, especially after September 11, now has absolute control over US policy and is also strengthening its influence in the countries of the European Union.
The report being debated, however good the rapporteur's intentions may be, does not refer to these questions, or rather it conceals them. Like all the previous reports, it formulates wishes and proposals which will never be applied. That is why what is needed is not codes of conduct, compliance with which depends on the good will of the Member States, but the introduction of mandatory rules and controls and the gradual reduction in the production, movement and use of arms, pending their definitive prohibition. We need to convert war industries into peace industries. These are the demands of the movement for peace. We support them, which is why we shall not vote for the report.
Mr President, I should like to say first of all that I share the hope that the Code of Conduct, when applied in the long term, will mean that fewer arms are manufactured, whereas Mr von Wogau gave the impression in his speech that the aim was for less money to be spent on manufacturing arms. Secondly, I have to say - and I would ask the President to send a note to this effect to the Council - that a discussion is being held here between the European Parliament and the Council, which means that the Council Presidency is actually who we should be talking to because it has 100% responsibility for implementing the Code, and I am disappointed that it is not represented here at all.
Thirdly, given that the Council Presidency is not taking its responsibilities seriously, I actually think that it would be sensible for the Commission to share that responsibility, namely where integrated instruments apply, which would also give the European Parliament a better opportunity of contributing to improving the Code of Conduct. One of the key issues that we need to address is the Europe-wide registration of arms with the involvement of all Member States, and I think that entrusting the Commission with these tasks would be an important institutional step forward.
The main problem - and this has already been mentioned - is that the Code is not binding and cannot therefore be applied effectively. This is therefore another central issue that urgently needs to be resolved. Nevertheless, we also still have the problem - and this too has already been mentioned - that this Code is insufficient to ensure proper surveillance of arms movements. That is why we urgently need registration, firstly of the product, secondly of its movements and thirdly of the end-user.
It is also necessary to have a register of how the arms are intended to be used when they reach the end-user, and for this purpose we need a joint surveillance office in the European Union. Even better would be an arbitration service, an ombudsman, to deal with questions and criticism from the public, because arms can still end up in the wrong place and because arms from the European Union still lead to conflicts today. I think that it has become clear that the main problem with the Arms Code is implementation. In terms of implementation, we still fall far short of meeting our actual standards, and we also know that arms exports still lead to fresh violence in latent conflicts, to the violation of human rights and to situations of war, where we then have to invest more money and personnel to restore peace to the region. That is why one of the key tasks of a common foreign and security policy is to ensure that arms exports are tracked and restricted and that those who violate the Code are punished accordingly.
The von Wogau report therefore proposes regulating arms exports and making them more ethical. One might as well try to make murder, plunder or abduction more ethical. The simple fact that the great powers are wasting enormous sums of money on weapons of mass destruction shows that the present organisation of society is barbaric. The governments of the great nations, who are responsible for criminal wars from Iraq to Afghanistan and accomplices of state terrorism in Palestine, would like to deny a number of smaller countries, whose regimes they do not like, access to weapons. They would like to do the same to certain organisations described by them as terrorist, and to the world of organised crime. Even that, however, is proving impossible.
In an economy where arms dealers are willing to sell the rope to hang themselves if it makes them a profit, how can they be prevented from bypassing government controls? When the report welcomes the French initiative concerning the submission of a proposal for an International Code on Transparency, moreover, or refers to the European Union Code of Conduct on Arms Exports, that is both odious and ludicrous, since those countries are among the world's leading arms exporters and are periodically shaken by politico-financial scandals involving highly placed politicians and arms dealers.
A major arms dealer has recently been appointed to a ministerial post, representing a developing country at UNESCO. This is ample proof of how useless and ridiculous it is to attempt to bring morality into the arms trade. Legal proceedings have been opened against this individual, but he will now enjoy diplomatic immunity. Naturally, we are opposed to this report.
Mr President, Commissioner, so much is clear. You spoke about a politically binding code, but this is not enforceable. We cannot jolt our governments' consciences. That is a sad thing in connection with arms, because these are not everyday goods. Nevertheless, they are all too easily used in this way. As regards the report by Mr von Wogau, I think that he is right in noting, on the fourth opportunity we have had to give our reaction to the Council's annual report, that progress can be noted once more, on paper, in reporting and transparency. As regards the effectiveness of the agreements, I have the impression that these are chiefly concerned with preventing unfair competition and with not tormenting each other. Brokering, too, is to be taken rather more seriously.
I must say that I am not so optimistic in practice. European arms exports are clearly rising instead of falling. Many believe that military expenditure should be increased; while we, on the contrary, are inclined to think that it should be reduced. The military-industrial complex is organising in order to lobby Brussels intensively. Large parts of the world continue to be inundated with arms that are used not only against the people living there, but also against our own peacekeeping forces. I saw a BBC report in which French peacekeeping forces in Eastern Congo were fired at with arms supplied with the express complicity of Rwanda or Uganda. When I look at the list of suppliers, I see that there are still European countries that either directly supply arms or let arms be purchased using budgetary support, which amounts to the same thing.
I should also like to point out that, in recent weeks, refugees from Uganda have been arriving in Chad. NGOs on site have reported to us that the proliferation of small arms in that area was the direct cause of the outbreak of armed conflict. I read here that inquiries have been made into how arms can be supplied for humanitarian purposes. I think that it is a bit much to state that this could be possible. I do not acknowledge that possibility.
In my country, the Arms Act was very strict, and, back then, it was said that no arms were to be supplied to regions of conflict. Nevertheless, people found an opportunity to export them to Nepal, and now we even have regionalisation of the arms trade. At European level, the Code of Conduct may have been adopted, but there is a problem of interpretation, and, as our fellow Members have already said, the grey area is extensive. Exporting arms to regions that are somewhat unstable of course means exporting to the best customers, because willing buyers do not discriminate. Irrespective of whether the country is rich or poor, arms are being bought and apparently paid for, if necessary with raw materials stolen from the country itself, as is the case in Eastern Congo.
Mr President, I have listened intently to all those who took the floor and have taken careful note of the comments and criticisms. I should like to respond first to a point raised by Mrs Maes. A common Council action aimed at restricting the proliferation of small arms has been in place now for a number of years. Admittedly, its effects have been somewhat uneven. In addition, I understand the European Union supports several other specific actions concerning the destruction of stocks of such low calibre weapons or small arms in particular countries.
I shall now turn to comments made by several other speakers and in particular by Mrs Korhola. I would like to recall that the acceding countries already subscribe to the code of good conduct Mr von Wogau and I referred to earlier. These countries are taking part in the exchange of information within the Council.
Lastly, I would like to clarify that the common position on monitoring arms brokering activities was adopted by the Council last June.
Those are the three points I wished to make as this debate draws to a close, Mr President.
The debate is closed.
The vote will take place at 5.30 p.m.
The next item is the Commission statement on the European Union and the campaign against torture.
Commissioner Barnier has the floor.
Mr President, the European Union has clearly demonstrated by the political, diplomatic and financial action it has taken over recent years that it is committed to the campaign against torture in the world. The Union raises the question regularly in its political dialogue with third countries and is also in the front line in promoting the optional protocol to the Convention Against Torture, which provides for the creation of national and international machinery allowing places where prisoners are held to be inspected.
In order to strengthen the European Union's action in a number of third countries, the Council Working Group on Human Rights is also currently preparing a strategy for a more effective application of the guidelines on torture adopted by the Union in 2001, while analysing information about cases of torture sent in by European Union heads of mission in different parts of the world.
Large amounts of money are given to non-governmental organisations and international bodies for the prevention of torture and the rehabilitation of victims through the European initiative for democracy and human rights. Last year, for example, EUR 25 million were allocated to projects of this kind under a call for proposals for 2002 and 2003.
In 1994, your Parliament played an important role in the allocation of funds for victims of acts of torture from the European Union budget. I am very much aware of the keen concerns raised within your Assembly by the decision to cut the funds intended for victim rehabilitation centres.
I would like, ladies and gentlemen, to briefly outline the origins of the Commission's current policy on the financing of actions against torture.
In 2001, the Commission presented a communication on human rights, which was marked by a change of direction in the matter of rehabilitation and prevention and a commitment to 'ensure that it focuses as much as possible on prevention, including through human rights education of the police and other possible agents of torture'. The European initiative's programming document for 2002-2004 follows on from this, stressing that financing will be redirected towards longer-term prevention activities. In a few moments, I will say a few words about how this policy has been implemented. But first of all, I would like to explain the reasons for it.
The emphasis on prevention does not mean that the Commission sees no value in the rehabilitation of victims, quite the contrary. The legal, social and medical assistance provided by rehabilitation centres is in our view extremely important. However, since the funds allocated to the European initiative are limited to around EUR 100 million a year to finance four major priorities in the defence of human rights, the Commission was forced to make some harsh and difficult choices. The communication it presented in 2001 clearly shows that the general principle of the European initiative's limited budget is to concentrate on civil and political rights and presents the European Union as the architect of change in the field of human rights.
So far as the campaign against torture is concerned, this principle means tackling the problems at source, for example by educating police forces and prison warders, by investigating the networks where instruments of torture are sold, by awareness-raising campaigns and support where major advances like the optional protocol to the Convention Against Torture are made.
In short, ladies and gentlemen, combating torture means taking the necessary measures to spare the victims of tomorrow. The decision to redirect the Union's activities more and more towards prevention has been accompanied by specific measures designed to gradually reduce the dependence of rehabilitation centres on Community resources. Thus, since 2001 calls for proposals have attached great importance to the durability of projects during the evaluation process. Moreover, actions aimed at strengthening centres' institutional capacities, in particular by developing their ability to mobilise funds, were explicitly eligible for financing in 2001 and 2002. I would also like to point out that, regardless of the Community funds available, there has never been any guarantee that particular centres will receive funding during any given year. All funding proposals are assessed by experts and given a mark using fair and transparent selection criteria. Funds are granted only to the best proposals.
This approach must also be seen in the context of the vast network of rehabilitation centres in existence today. The International Rehabilitation Council for Torture Victims is itself working with some 200 centres around the world. Obviously, ladies and gentlemen, the Commission does not have the resources to cover such needs and can only support a small number of centres each year. Last year, for example, thirteen projects assisting torture victims inside and outside the Union received Community funds. This aid comes in addition to other major international sources of funding, such as the Voluntary Fund for the Victims of Torture set up by the United Nations, to which several Member States contribute. The Commission is currently completing work on the European initiative programme for 2004, which will give priority to the prevention of torture and to rehabilitation. This document will be presented to Parliament in due course.
Finally, Mr President, I would like to restate that the Commission does not intend to stop overnight all funding awarded to rehabilitation centres. The call for proposals amounting to EUR 11.5 million, targeting rehabilitation centres in the European Union, which was announced on 9 August 2003, is I think evidence enough of that. That is what I wanted to say on this question.
Mr President, Commissioner, we are dealing with two forms of torture, which it is equally important to combat. The first works on the pretext that it is necessary to find out certain information, for example in the case of dangerous terrorism. The other form of torture quite clearly seeks to destroy and break people. Obviously we reject both forms of torture in equal measure. Unfortunately it is the case that many people think that torture is something out of the Middle Ages and a problem that in our advanced age we had overcome at the latest by the Enlightenment. It was, however, precisely the twentieth century that in a very particular way produced cruel forms of torture and the cruel torturous regimes of Communism and National Socialism, and we have to recognise that, even at the beginning of the twenty-first century, torture regrettably continues to be a reality in many parts of the world.
In Latin America, torture has thankfully declined considerably since the 1970s and 1980s. In Africa, there is hardly any country where torture is not practised. In Asia, it is often precisely important European Union trading partners - who otherwise appear in pinstripes as business associates - who have perfected various forms of torture and unfortunately the issue is still relevant here in Europe. Just a few years ago there were particularly cruel cases of torture in Kosovo. Or look to the East, for example: thankfully the situation in Central Europe has improved - next to me is sitting my friend Figel from Slovakia, a human rights campaigner - and happily 12 years ago these nations overthrew the cruel regimes that practised torture in a democratic revolution, but in the Member States of the Council of Europe, which is meeting concurrently at the other side of the Ill, the problem still exists. In Chechnya, for example, the Russian military is responsible for committing brutal acts of torture, and no one is talking about it. Tomorrow in the Council of Europe, they will discuss whether to introduce monitoring for Liechtenstein. Liechtenstein is an exemplary democracy, while in Russia, in Chechnya, torture continues to be used. Compared with Liechtenstein, however, it is a large country, and that is why no one dares to tackle the issue. Or take Turkey, a candidate country: it is finding it very difficult to cope with the issue of torture, and yet it also belongs to the Council of Europe and has an association agreement with the European Union.
This is not just about far-away third countries or past periods of history; it is about the reality of our foreign policy. That is why I welcome the fact, Commissioner, that the Commission is making this issue such a high priority. I welcome the fact that it is determined both to raise this issue at international level and to actively help the victims of torture, wherever they may come from - we still have a large number of traumatised torture victims with us in Europe precisely from the Balkans - and above all to work in the field of prevention. I should like to lend my strong support to this initiative. Our foreign trade policy and our human rights policy need to be joined up; the same applies to our development policy. The time of human rights clauses in our treaties being just window-dressing is over; they must also be applied and if they really are violated then of course measures must also be taken, because just complaining, just lamenting, just criticising does not do any good. Quite simply, practical, substantial steps also need to be taken and I do actually believe that a country in which torture continues to be used on a daily basis for the purpose of administering justice simply cannot be an appropriate economic partner for a democratic Europe. That is why I am in favour of a dynamic policy in this field.
Mr President, ladies and gentlemen, in view of recent events, I should like first of all to express my joy that Amina Lawal, who had been condemned to be stoned to death in Nigeria for adultery, has won her appeal and is no longer facing this threat. I believe that the European Union also had a hand in this success, because it campaigned vigorously to ensure that this horrifying act did not happen. This gives me grounds for optimism about the willingness to debate and discuss this issue within the ACP partnership, because as you know it is one that we unfortunately have to deal with in these countries. It has, of course, been pointed out that there is no doubt that in Africa too torture is practised and that we need to address it. What has happened in Nigeria can be seen as a kind of victory for humanity, and our cooperation with the ACP countries, which is, of course, very important to us in this House, contributed to it, as did the European Parliament's resolve. This shows then that our policies can achieve real results.
But to comment on the issue in general: the European Union's commitment to speak up for the respect of human rights and to guarantee the inviolability of human dignity is recognised the world over. We also spend considerable sums of money on this, but unfortunately it is never enough, given the misery prevailing in the world. That is why, on behalf of my group, I should like to speak in favour of ensuring in particular that reliable provision is made for both prevention and rehabilitation in the future. The world really is waiting for the European Union to continue to stand by what it has practised and to stick to its commitment, which cannot be expected from anywhere else.
It is precisely the rehabilitation centres that have been mentioned here, both within the European Union, but also outside, that must be able to have confidence that their future is secure. They must not be allowed to get into a situation where they have as it were to live from hand to mouth and worry every year whether their work, which is tremendously important for the victims, will be able to be continued. I should like to stress here that it is not only about offering victims somewhere to stay, a shelter, but also quite specifically about giving them access to legal assistance and psychological treatment.
This is particularly important for women, who are, as we know, subjected to particularly perfidious methods of torture. In Bosnia, but also in other countries, we really exposed to public attention how women are victims of rape, where rape is used as a political weapon, not only as an individual shameful act, but also as a political weapon. These women are completely broken both physically and emotionally and they need reliable support. We are called on here to offer these people real security and therefore not only to continue the European Union's policy, which must undoubtedly be welcomed, but also to develop it further. I will say it explicitly: this applies to both areas, to prevention and to rehabilitation. Some aspects clearly overlap. It is certainly right to check how cooperation is assured on an individual basis, but there should be no doubt about the European Union's commitment to providing victims of torture with a refuge here.
Mr President, Commissioner, first of all, I should like to express thanks on behalf of our group to you - and also to Mr Patten, who cannot be here today, and his staff - for the great readiness you have shown in the past, and are also showing today, to enter into discussion with Parliament regarding the serious problem of torture.
You yourself pointed out the important distinction that is currently being made between rehabilitation of the victims on the one hand, and prevention on the other. It is extremely important that we continue to take the rehabilitation of the victims to heart; yet we have reduced the appropriations for this by 45%. We should like to ask you, however, whether you can assure us that we can continue to count on the funds that are currently available. If not, we shall find ourselves in the unpleasant situation in which those involved in rehabilitation have to compete for budget resources with those working on prevention, when of course prevention, too, is an absolute necessity.
Systematic rape as a weapon in warfare is, sadly, a widespread practice. Also, it seems that the situation in which the police consider it normal to torture in order to extract certain information is still the order of the day, even in countries which are applying to join the European Union such as Turkey. It is unacceptable that the police consider torture a normal means to an end. I think that it is particularly good that we are also devoting attention to educating the police in this sense. Good methods, in which humanity is the primary consideration, must be our guiding principle at all times.
I should also like to draw attention to the fact that children are being used as weapons against their parents. I am talking here about the appalling problem of child soldiers, where a child is taken away from home in order to be subsequently used as a means of oppression, as a weapon against its own mother and father.
Commissioner, we want to work together to prevent this kind of abomination. While this is an important tool in conflict prevention, we also want to continue to urge you not to let us lose sight of the rehabilitation of victims.
Mr President, torture in third countries can comfortably be condemned in this House - the Taliban's treatment of women is the classic example of that. However, nobody can deny that the real test would be to match our rhetoric with concrete acts to deal with the endless stream of torture in one of the Member States - the Kingdom of Spain.
During the last four years, I have raised this issue several times and nobody in this House has reacted to support my complaints. Particularly regrettable was the behaviour of our former President, Mrs Fontaine, firstly in January 2001, when I asked for a statement against the pardon of 15 police torturers who had already been sentenced in Spain. The President ordered that the speaker be cut off. That happened twice in two different sittings of this House during January 2001. And secondly, in December 2001, when I brandished a poster photograph of a tortured woman, the President reacted in the same way.
Commissioner, we have to make sure that the European Union will speak up and act to answer any complaint on torture. It is up to the Commission to make sure that Member States comply with European law to win credibility from European citizens.
Political realism has led the European institutions to the conclusion that it is not appropriate at this stage to do anything that might endanger the political architecture of the European Union. However, I am convinced that the majority of Europeans do not share this tolerance towards torture.
We ought not to pretend that we are doing something serious to oppose torture so long as we do not set up a more ambitious compromise, particularly denouncing by name those responsible for torture. Unfortunately, to that extent, nothing has changed in the European Union despite a few courageous reports. We await proposals from the Commission seeking to put in place a sensible piece of legislation to reinforce the point that torture cannot under any circumstances be tolerated. Political and legal actions must be taken soon, because finding solutions to torture is a matter of urgency.
I very much support the emphasis of the Commission statement, though I generally believe that many people in the Basque country would consider that it does not go far enough to meet their concerns.
Mr President, I have asked for the floor because I cannot remain indifferent to the speech made by the Member who has just spoken, and I do not think there is a Spanish Member present to respond. I cannot help feeling indignant at what I heard him say, and the best interpretation I could put on the Member's words is that it was a case of vice paying tribute to virtue. In the end, however, it was not that. The Member who has just spoken does not condemn torture; he does not condemn the violence that the organisation he defends metes out in Spain, kidnapping people and putting them in veritable holes, oppressing them and turning them into objects. He protests against possible acts of torture by the Spanish state. Mr President, the Spanish state will certainly be condemned if it commits any act of torture, and proceedings have already been brought in Spain against police and authorities who used torture against members of that organisation. That is correct practice, democratic practice. I cannot listen to what the Member said without protesting, because in fact what he said is the opposite of what he actually means.
Ladies and gentlemen, I would appeal to you not to begin debating this issue. A Spanish Member of this House has asked for the floor. I am also a Spanish Member of the House but, as President, I have tried to keep calm and will do so. I listened to Mr Gorostiaga carefully for more than three minutes, without interrupting him, but I must tell you that I also feel indignant, because it is quite clear to all of us that Mr Gorostiaga does not condemn these attacks - do not worry, Mr Gorostiaga, you will have the floor - and what is more, he used to belong to an organisation that was, to put it politely, disbanded by the authorities of the democratic and lawful state, because of its links with a terrorist organisation.
I will say no more, but this must be included in the Minutes. As a Spanish Member of this House, I take responsibility for my own words. I would ask my fellow Member from Spain to leave the floor because this is the wrong type of debate for speeches like his. Mr Gorostiaga now has 15 or 20 seconds to say whatever he sees fit, even though he has taken it upon himself to point his finger at people who are not present in the Chamber.
Mr President, on a point of order, firstly I cannot agree with the procedure followed by the President, so I protest.
Secondly, I denounce all torturers without any exception and I would like to see our Spanish colleagues doing the same thing, namely denouncing the pardon given to torturers who have been condemned as torturers. The Spanish Government has pardoned them, so they can torture with impunity in Spain.
All our words will be included in the Minutes. According to the Rules of Procedure, as you all know, everyone has a right to speak in this Chamber - which is called, sometimes rhetorically, a temple of democracy - and everyone assumes the moral responsibility for their words.
Mr President, I also say what I wish to say, and that is why I should first like expressly to thank Mr Posselt for not only criticising and condemning the practice of torture as such in the abstract, but also for naming specific states that sponsor torture. I believe that this is one of the most important political points, and we should not forget it. In our relations with third countries we should also name any states that practise torture. He mentioned Russia and Turkey, and I am rapporteur for Iran, but that does not stop me from saying that regrettably in Iran too torture still takes place. We address this publicly, for example in the human rights dialogue that is underway with this country. That is why, Commissioner, I think it would have been good if you not only addressed this in individual political dialogues, that is behind closed doors, but if you too had given the names of countries that are associated with torture.
In this context, if we have evidence of torture, I think it is very important for us to withdraw privileges, for example the trade privileges enjoyed by many ACP States in the context of the Cotonou Agreement, in accordance with the precautions that we have taken in the treaties. We have mechanisms for doing this, but it does not seem to me that we are using them in respect of the 77 ACP States, except in the case of Zimbabwe, where we have taken quite modest measures.
You mentioned a further point, namely the treatment centres for torture victims. If I interpret what you said correctly, you were saying that you intended to stop funding these treatment centres. You only qualified this by saying, 'not overnight', but the policy is clear. You did also mention that there are other potential sources of funding. This is a clear indication that this is obviously your intention. I would urge you to rethink. As a matter of principle, we can only withdraw if we have information that the torture has stopped or lessened, but not without that information.
That is why I am supporting a proposal that I have heard is being tabled by the Socialist Group, namely to increase budget item B5-813 by EUR 1 million. I am also trying to enlist support for the proposal in my own group. So we are asking for the opposite of abolishing the budget item: unfortunately at the moment a further increase. I would ask the Commission to act in concert with us.
Mr President, I too, as chairman of the European Parliament's Committee on Women's Rights and Equal Opportunities, should like to welcome the release today of Amina Lawal, the Nigerian women sentenced to death, to a terrible death by stoning, on charges of adultery, and I should like to congratulate the Commission and my committee for putting up a fight and influencing to a very large degree the decision issued today. We exerted the greatest possible pressure. Nonetheless, this woman will not cease to symbolise the fight of all women the length and breadth of the planet, who are fighting for protection of their fundamental freedoms and human rights.
As far as torture is concerned, I should like, Commissioner, to warmly congratulate you on the initiatives you have taken, especially on the prevention of torture and on the funding of rehabilitation centres for the victims of torture. Nonetheless, I trust you will allow me to philosophise a little on this issue. Two thousand five hundred years ago in Athens, Aristotle stressed that confessions extracted under torture should not be admitted. Another Greek sage and rhetorician, Antiphontas, also said that people subjected to torture only say what pleases their torturers. Naturally, our contemporary experience has taught that any confession can be extracted under torture. Victims say what the investigating magistrates want to hear and sign anything which will put a stop to the pain and torture.
It is a fact, however much of a cliché it may sound, that September 11 marked an important turning point in human rights. Acts of violence and terrorism, the fear and insecurity which were once confined to certain corners of the planet became a daily reality in many other areas, including in the western world.
Commissioner, a few years ago, we ran campaigns against the torture used by totalitarian and dictatorial regimes. We were certain that there was no place for torture in the western world. However, we soon realised our mistake. We realised it when we saw Afghan prisoners with masks covering their eyes and ears in gaol on the American base in Guantanamo in Cuba, under conditions which were tantamount to torture in accordance with the opinion of one expert, Maria Kalli, the Greek president of the International Rehabilitation Council for Torture Victims to whom you referred.
At the same time, we were horrified to hear arguments from supposedly enlightened people maintaining that torture should be used in the fight against terrorism. In other words, we are going to re-debate what we have known to be true for 2 500 years. Nonetheless, no-one doubts that the war against terrorism produces even greater terrorism. Unfortunately, the war against terror has turned into a war against freedom, against the freedom to travel in safety, to walk in the street, to meet people and to lead a daily life without fear and terror. The most vivid and recent example of how violence generates even greater violence was the attack on the UN offices in Baghdad.
Today, human rights fighters and voluntary humanitarian organisations are in the line of fire as if they themselves were terrorists. Nonetheless, Commissioner, our fight to combat violence and protect victims must not stop. From this point of view, I congratulate you on any initiatives you take.
Mr President, first a word in response to what Mrs Karamanou has just said and to what Mrs Junker said a little earlier. I believe that in this chamber, and outside of it of course, we are all particularly glad about the acquittal of Amina Lawal in Nigeria. That acquittal was wanted by everyone in the world, in Europe and in the Commission - President Prodi, for example, wrote to the Nigerian authorities about it - who is concerned for respect for human rights. We do know, moreover, that when we talk of respect for human rights, the abolition of the death penalty is at the heart of the struggle for human rights to be respected. We have all abolished it in Europe, but unfortunately that is not the case in other parts of the world. I am therefore pleased to add my support, ladies, to what you have said on this issue.
Mrs Maes raised the issue of rehabilitation or prevention, which I mentioned myself. A few minutes ago I explained the reasons why we now want to give priority to prevention. However, Mrs Maes, the European initiative does not make an absolute distinction between prevention and rehabilitation and does not dispute that rehabilitation centres can and must play a role in prevention.
Moreover, the 2002 call for proposals expressly allowed centres to devote 20% of their proposed budget to prevention-related activities. To give us food for thought on the subject, furthermore, we will shortly be beginning a study of the part played by centres in this field. Thank you, Mrs Maes, for yourself underlining - and I will tell him you did - the commitment and availability of my colleague and friend Chris Patten on this issue and many others, but especially on this subject.
I would also like to reassure Mrs Junker and Mr Galler, who spoke just now, about the support we are continuing and will continue to give to rehabilitation centres. This point is actually part of the Union's commitments. As I pointed out, funding for rehabilitation actions is not going to disappear in the near future. You must bear in mind that, as I said, the European initiative is not the only source of support the European Union gives to victims of torture. Several Member States of the European Union in fact make an important contribution themselves, through the United Nations, to the Voluntary Fund for the Victims of Torture, which grants aid to rehabilitation centres on an annual basis. I wanted to make that clear in the light of the concerns you expressed just now.
The debate is closed.
The next item is the Oral Question (B5-0276/2003) by Astrid Lulling, on behalf of the Committee on Agriculture and Rural Development, on difficulties encountered in European beekeeping.
Mr President, this Parliament has been trying to make the European Commission aware of the increasingly worrying situation of European beekeeping since the end of the 1980s.
In 1997, we managed to get the Commission to move a little, resulting in this 'decaffeinated' regulation to improve the production and marketing of honey, with an allocation of EUR 15 to 16 million, depending on the year, for all 15 Member States. The Commission has never acted on this Parliament's unanimous requests to take more appropriate measures to save European beekeeping, such as the pollen-gathering premium.
For several years now, beekeeping has been faced with new problems, in particular the loss of hives because when bees have gathered pollen from certain crops they lose their sense of direction and that is just as dangerous, Commissioner, as when politicians lose the plot. Since the Commission is turning a deaf ear to our repeated warnings despite the Council having explicitly asked it, on 18 February this year, to develop its action in this field in line with Parliament's demands, we in the Committee on Agriculture and Rural Development have had to ask for this oral question to be placed on the agenda with a debate and resolution on the new difficulties being encountered by European beekeeping, a resolution on which we will vote on 9 October.
On 28 April this year, the Committee on Agriculture held a hearing on these new difficulties. In several Member States, beekeeping is in fact facing problems of large-scale mortality within bee colonies, especially in France, Mr Barnier. Among other things, this mortality is thought to be linked to the use of certain systemic insecticides present in the seed pellets of certain large-scale crops, principally sunflower and maize. Given that Article 174 of the Treaty on European Union, which is concerned with environmental policy, enshrines the precautionary principle as the founding principle, I think that this principle ought to be followed when there are both serious risks and uncertainties. As perhaps you know, Einstein said that if the bee disappeared from the surface of the earth, humanity would disappear two years later.
We are therefore faced with a great problem today, as I said. Beekeepers in many regions of different Member States have been observing increased mortality rates among bees for several years now. The symptoms are different from those caused by the weather, for example, but they coincide with the use of new generations of neurotoxic systemic active substances used for pelleting on large-scale crops close to the hives. That is where the uncertainty lies: both the hearing we had at the end of April and the comments and statements by my colleagues on the Committee on Agriculture and Rural Development show that scientists do not agree.
I believe we must face the problem, not sidestep it. Let us set up a committee of experts to get us out of this uncertainty. Obviously, we need to avoid having double standards on the pretext of economic interests, interests which are massive, it is true: there are billions at stake. But neither politicians nor scientists should be controlled by the interests of the powerful financial groups that have been harassing us constantly, here and in Brussels, for weeks. The experts must work completely objectively and transparently, in a peaceful environment, and they must give us reliable and objective answers.
I will not hide from you that this week I received a very interesting report from the Scientific and Technical Committee for the Multifactorial Study of Disorders of Bees, which is made up of eminent scientists. That report officially records the presence of doses of substances I previously mentioned as having been found in pollen. It has been reported to me that the firm Bayer itself, naming no names, was astonished by this new evidence. To quote just one of these findings: the use of Gaucho for pelleting sunflower seed results in a significant risk for bees of different ages. As with sunflower, the concentration ratio for the Gaucho pelleting of maize seed proves worrying given the consumption of pollen.
Having said that, Commissioner, there is an urgent need for action to establish the real causes of the worrying rate of mortality among bees. In the meantime, our beekeepers need help, more funds to cope with this new crisis, whatever its origin. I hope that the Commission will move this time, that it will take our demands seriously, that it will see that serious studies are made to get to the bottom of this crisis. Meanwhile, as I said, we must take measures to prevent the disappearance of beekeepers with all the harmful ecological consequences that this would entail. That is why, Commissioner, we are asking the Commission to kindly give a clear answer to the three specific questions we have put to you in the course of this debate.
Mr President, I have been well aware of your commitment to this subject for a long time, Mrs Lulling, and of your competence and strength of feeling. In addressing me, you said these concerns were also felt in the country of which I am still a citizen. It so happens that in my previous positions - I have not forgotten - I had to dialogue and act with the people responsible for beekeeping, often in the way you desire. I do also understand, from the words you used, your dissatisfaction and your expectations. Nevertheless, that is a long way from saying that we are trying to sidestep the issue, that we are turning a deaf ear or that we have lost the plot. So I am going to try and give a serious and lucid answer to your three questions.
Turning first to Parliament's decisions about taking account of the effects on bees and public health of persistent systemic insecticides, we have indeed noted those decisions. However, the Commission wishes to stress that any such effect is already taken into account in the evaluation of insecticides required under the directive on the placing of plant protection products on the market. Member States are not allowed to authorise a plant protection product if it has an unacceptable effect on non-target organisms such as bees.
Moreover, an assessment of any possible effect of residues on public health is a prior condition for setting maximum levels of pesticide residues in food.
The Commission notes that most of the concerns expressed in this regard relate to two insecticides that are currently being evaluated, Mrs Lulling. Pending the outcome of those evaluations, no decision concerning those substances has yet been taken at Community level, but the Commission is aware of risk management measures being applied in at least one Member State.
Regarding investigations into this subject, the directive does not require the studies to be conducted by the Commission itself. On the other hand, the Commission is fully informed of the studies necessary in order to demonstrate the acceptability of particular substances. It has been provided with information on the decline in bee populations in some Member States, as you yourself have solemnly emphasised. At present, we are told, there is no scientific proof that this decline is due to a single factor such as pesticide use.
The Commission is also informed of research currently being undertaken by the Member States, by industry and by scientific associations under the watchful eye of the associations. The Commission is itself following the matter very closely. It will, of course, continue to monitor developments and will take appropriate measures in due course should that appear necessary.
Finally, Mrs Lulling, on the matter of aids under Council Regulation No 1221/97, the Commission cofinanced national programmes to improve the production and marketing of honey to the tune of 50% during the 1999/2000 marketing year. The French programme, for example, included a study of the effects of plant protection products on bees. The programmes for the 2002-2003 and 2003-2004 marketing years also provide aids for the reconstitution of bee stocks. Finally, I would like to point out that if a Member State wishes, the Commission is, of course, willing to look at the possibility of increasing the amounts allocated to this within the overall budget, but that is, of course, up to the national authorities whose responsibility it is to make such a request.
Those are the most definite and most precise answers I can give you on the three points raised in your oral question.
Mr President, Commissioner, we all know that Mrs Lulling is not only the European Parliament's queen of wine but also its queen bee. I should like to thank her very warmly for this commitment, because we should be aware that this has been a matter of concern to the European Parliament for decades. Back in the 1980s, the Bavarian Member of Parliament and pan-European, Heinrich Aigner, who sadly is no longer with us, brought together hundreds of Bavarian beekeepers to inject some impetus into this issue. We have been working on it for 30 years, and unfortunately we have not made a great deal of progress. I have to say quite clearly, Commissioner, that I am grateful to you for your precise answers and for taking this important issue so seriously, because an ecological crisis is slowly developing in this sector. In Bavaria and Austria huge numbers of bee colonies died in the spring frosts, but also of course because of insecticides and diseases, and we are feeling the ecological effects very keenly, for example with our fruit. That is why I really believe that now is the time to promote something that is under serious threat, namely passing on beekeeping to the next generation. A very high proportion of beekeepers are old, because fewer and fewer people from the younger generation are prepared to take on this arduous, but ecologically necessary, task, not least because the financial rewards are ever more meagre. That is why I should like to say quite clearly that I - like Mrs Lulling - call for all measures to be taken to support the marketing of natural European honey ahead of cheap, undeclared artificial honey, with which we have repeatedly had to contend, or honey from abroad. I would also call for something that is always the subject of some ridicule, but which is ecologically important, namely the pollination premium for colonies of bees, so that we promote this activity by giving beekeepers more support.
I should particularly like to thank you, Commissioner, for your examples from France, which plays a leading role in this sector. Your country also has a former agriculture minister for president and it is a country, which, thank God, takes healthy eating and delicious food very seriously. I actually believe that we in Europe should finally see this issue, which is regarded by some perhaps as a bit of a joke, for what it is, namely a health issue and a prerequisite for a functioning environment and ecological system.
Mr President, in putting this oral question on the pressing problem of the large-scale mortality of bees to the Commission, my colleagues Dominique Souchet and Astrid Lulling are once again sounding the alarm and I back them strongly in this. Quite extraordinary problems of declining bee colonies have been observed in France for several years now, since 1995 to be precise. The situation is getting worse by the year, the geographical area and the number of hives affected is constantly growing and now we can say that many countries of Europe are affected.
It seems on investigation that this bee mortality is not the result of a conventional pathology. Several other hypotheses have been examined, such as climate, general pollution or the incorrect use of plant protection products. While these may sometimes carry some of the responsibility, however, they are far from accounting for the full scale of the disaster. On this point I do not agree with the opinion you have just expressed, Commissioner. According to experts and professionals, one principal cause has in fact been identified: the environment around the hives, when it includes fields of honey plants, colza, sunflower, maize, the seed of which has been treated with insecticides of the Gaucho or Regent type.
Of course, the industrial manufacturers reply that the link has not been formally established, but experience clearly shows that the disorders afflicting bees - loss of sense of direction, shaking, inability to gather pollen and finally death - correlate perfectly with the presence nearby of crops grown from seed treated with Gaucho or Regent. The more observations are made, the more these findings are confirmed. However, nothing decisive has yet come from the authorities apart from reassuring words, the launching of studies and a few limited measures such as the temporary withdrawal of the authorisation for Gaucho to treat sunflower seed in France.
That is why, again at the instigation of Dominique Souchet and Astrid Lulling, the European Parliament's Committee on Agriculture arranged a hearing on the subject on 28 April last. The lessons we have drawn from that are alarming because the problem affecting bees could well be only the most visible part of a wider problem affecting pollinating insects, entomofauna and soil fauna. Gaucho and Regent molecules could therefore be harmful not only to bees but to a much wider environment.
Let us not stop there, either. Since these molecules are present in agricultural products used in food or animal feed, we should also be concerned about our own health. That is why, faced with this risk of widespread poisoning of the ecosystem - and perhaps of man - we are insisting that the precautionary principle be applied. I heard the Commission's answers to Mr Souchet's and Mrs Lulling's oral question just now. I believe it is taking too much of a wait-and-see attitude. In our view, the precautionary principle means banning the use of the products in question, at least on all honey plants. Measures should also be taken to compensate beekeepers and enable them to repopulate their hives.
Mr President, I will respond briefly to the few comments that have been made. Contrary to what may have been said, the Commission takes very seriously this question that Mrs Lulling has vehemently and competently defended and that Mr Souchet put with her. Frankly, if some of you have the impression that no serious scientific work has been done on plant protection products and their consequences for bees, then I believe you are mistaken. Work on the substances in question has been going on for several years. The International Commission on Plant-Bee Relations, whose particular brief it is to examine the dangers threatening bees, has just held an international symposium in Bologna on the subject. Its findings are that the deterioration in the health of bees and the reduced performance of colonies observed in a number of countries probably do not have such a simple, single cause. Other potential sources - certain parasitoses, certain farming practices and weather conditions - may have harmful effects on the health of bees just as much as plant protection and veterinary products.
You mentioned the ecosystem, Mr Berthu. I would remind you that I have a longstanding commitment in this area. As a former environment minister in my country, I am sensitive to this question. The symposium agreed to form a working party to look into the deteriorating health of bees. The working party will report to the next symposium, which will be held in 2005. I confirm that the Commission will be following this work closely and will draw a number of definite conclusions from it.
Mr Posselt, whom I thank for his opinion, regretted that fewer and fewer young people are taking up this wonderful rural occupation of beekeeping. I simply want to confirm that national programmes concerning honey provide funding for technical assistance to encourage young people to become beekeepers and improve their results.
Thank you, Commissioner. Mrs Lulling wishes to provide the sting in the tail.
Mr President, the Commissioner has said that the Commission has no scientific proof of the correlation between bee mortality and the use of new generation pesticides. I would like to tell the Commissioner that I have at his disposal the report of the Scientific and Technical Committee on the Multifactorial Study of Disorders of Bees, to which I referred in my introduction and which demonstrates that correlation. This report is at your disposal, Commissioner, and we shall meet again on 9 October, when we will be discussing the draft resolution on which the Committee on Agriculture will be voting next week in conclusion of this debate.
The debate is closed.
The vote will be on 9 October 2003.
I should like to inform the House that Lord Bethell has informed me of his resignation, with effect from 30 September 2003. In accordance with Rule 8(3) of the Rules of Procedure, the House takes note of this vacancy.
Mr President, I do not want to delay the House, but it would inappropriate if I did not mark that particular announcement on behalf of the whole House.
Lord Bethell has been a popular and hard-working Member of this House for very many years. His service has been appreciated by all sides of the House. We recall his work on human rights in the Soviet Union when it was at the height of its powers. He brought the plights of Solzhenitsyn and Sakharov to widespread public attention. This Parliament's Sakharov Prize is something he played a key role in instituting. He also had a direct role in air liberalisation, so he has had a direct effect upon consumers throughout the European Union.
I believe that every politician would hope to be in a position in which, in their lifetime, they could have made at least some difference on behalf of their constituents. For the people of Europe, Lord Bethell can say that he has been a politician who has made a difference. He will be greatly missed by all sides of the House.
I should also like to inform the House that Mrs Maij-Weggen has been appointed Royal Commissioner for North Brabant Province in the Netherlands. She has informed me of her resignation with effect from 1 October 2003. I should like to congratulate her on her appointment. In accordance with Rule 8(3) of the Rules of Procedure, the House takes note of the vacancy.
I have been informed by the competent Slovak authorities that Jozef Heriban has been appointed as observer in place of Imrich Béres, with effect from 9 September 2003.
The next item is the vote.
Report (A5-0244/2003) by Karl von Wogau, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the Council's Fourth annual report according to Operative Provision 8 of the European Union Code of Conduct on Arms Exports (2003/2010(INI))
(Parliament adopted the text)
President. That concludes the vote.
The von Wogau report therefore proposes regulating arms exports and making them more ethical. One might as well try to make murder, plunder or abduction more ethical. The simple fact that the great powers are wasting enormous sums of money on weapons of mass destruction shows that the present organisation of society is barbaric.
The governments of the great nations, who are responsible for criminal wars from Iraq to Afghanistan and accomplices of state terrorism in Palestine, would like to deny a number of smaller countries, whose regimes they do not like, access to weapons. They would like to do the same to certain organisations described by them as terrorist, and to the world of organised crime. Even that, however, is proving impossible.
In an economy where arms dealers are willing to sell the rope to hang themselves if it makes them a profit, how can they be prevented from bypassing government controls?
When the report welcomes the French initiative concerning the submission of a proposal for an International Code on Transparency, moreover, or refers to the European Union Code of Conduct on Arms Exports, that is both odious and ludicrous, since those countries are among the world's leading arms exporters and are periodically shaken by politico-financial scandals involving highly placed politicians and arms dealers.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
I declare adjourned the session of the European Parliament.
(The sitting was closed at 4.40 p.m.)